Exhibit 10.1

CARROLS CORPORATION RETIREMENT SAVINGS PLAN

(January 1, 2009 Restatement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

   1

ARTICLE I DEFINITIONS

   2  

1.1

   PLAN DEFINITIONS    2  

1.2

   INTERPRETATION    10 ARTICLE II SERVICE    11  

2.1

   SPECIAL DEFINITIONS    11  

2.2

   CREDITING OF HOURS OF SERVICE    11  

2.3

   LIMITATIONS ON CREDITING OF HOURS OF SERVICE    12  

2.4

   DEPARTMENT OF LABOR RULES    13  

2.5

   ELIGIBILITY SERVICE    13  

2.6

   YEARS OF VESTING SERVICE    13  

2.7

   CREDITING OF HOURS OF SERVICE WITH RESPECT TO SHORT “COMPUTATION PERIODS”   
14  

2.8

   CREDITING OF SERVICE ON TRANSFER OR AMENDMENT    14

ARTICLE III ELIGIBILITY

   15  

3.1

   ELIGIBILITY    15  

3.2

   TRANSFERS OF EMPLOYMENT    15  

3.3

   REEMPLOYMENT    15  

3.4

   NOTIFICATION CONCERNING NEW ELIGIBLE EMPLOYEES    15  

3.5

   EFFECT AND DURATION    16

ARTICLE IV 401(K) CONTRIBUTIONS

   17  

4.1

   401(K) CONTRIBUTIONS    17  

4.2

   AMOUNT OF 401(K) CONTRIBUTIONS    17  

4.3

   CATCH-UP 40l(K) CONTRIBUTIONS    17  

4.4

   CONTRIBUTIONS LIMITED TO EFFECTIVELY AVAILABLE COMPENSATION    18  

4.5

   COMBINED LIMIT ON 401(K) CONTRIBUTIONS AND AFTER-TAX CONTRIBUTIONS    18  

4.6

   AMENDMENTS TO REDUCTION AUTHORIZATION    18  

4.7

   SUSPENSION OF 401(K) CONTRIBUTIONS    18  

4.8

   RESUMPTION OF 401(K) CONTRIBUTIONS    19  

4.9

   DELIVERY OF 401(K) CONTRIBUTIONS    19  

4.10

   VESTING OF 401(K) CONTRIBUTIONS    19

ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS

   20  

5.1

   AFTER-TAX CONTRIBUTIONS    20  

5.2

   AMOUNT OF AFTER-TAX CONTRIBUTIONS BY PAYROLL WITHHOLDING    20  

5.3

   COMBINED LIMIT ON 401(K) AND AFTER-TAX CONTRIBUTIONS    20

 

i



--------------------------------------------------------------------------------

  5.4    AMENDMENTS TO PAYROLL WITHHOLDING AUTHORIZATION    20   5.5   
SUSPENSION OF AFTER-TAX CONTRIBUTIONS BY PAYROLL WITHHOLDING    21   5.6   
RESUMPTION OF AFTER-TAX CONTRIBUTIONS BY PAYROLL WITHHOLDING    21   5.7   
DELIVERY OF AFTER-TAX CONTRIBUTIONS    21   5.8    ROLLOVER CONTRIBUTIONS    21
  5.9    DIRECT ROLLOVERS TO PLAN    22   5.10    PARTICIPANT ROLLOVERS TO PLAN
   22   5.11    RESTRICTIONS ON ROLLOVER CONTRIBUTIONS    23   5.12    TREATMENT
OF AFTER-TAX CONTRIBUTIONS THAT ARE ROLLED OVER TO THE PLAN    23   5.13   
VESTING OF AFTER-TAX CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS    23

ARTICLE VI EMPLOYER CONTRIBUTIONS

   24  

6.1

   CONTRIBUTION PERIOD    24  

6.2

   QUALIFIED NONELECTIVE CONTRIBUTIONS    24  

6.3

   ALLOCATION OF QUALIFIED NONELECTIVE CONTRIBUTIONS    24  

6.4

   AMOUNT AND ALLOCATION OF REGULAR MATCHING CONTRIBUTIONS    24  

6.5

   LIMITS ON MATCHING CONTRIBUTIONS    25  

6.6

   QUALIFIED MATCHING CONTRIBUTIONS    25  

6.7

   VERIFICATION OF AMOUNT OF EMPLOYER CONTRIBUTIONS BY THE SPONSOR    25  

6.8

   PAYMENT OF EMPLOYER CONTRIBUTIONS    26  

6.9

   ALLOCATION REQUIREMENTS FOR EMPLOYER CONTRIBUTIONS    26  

6.10

   VESTING OF EMPLOYER CONTRIBUTIONS    26  

6.11

   100% VESTING EVENTS    27  

6.12

   ELECTION OF FORMER VESTING SCHEDULE    27   6.13    FORFEITURES TO REDUCE
EMPLOYER CONTRIBUTIONS    28

ARTICLE VII LIMITATIONS ON CONTRIBUTIONS

   29   7.1    DEFINITIONS    29   7.2    CODE SECTION 402(G) LIMIT    31   7.3
   DISTRIBUTION OF “EXCESS DEFERRALS”    32   7.4    DETERMINATION OF INCOME OR
LOSS    32   7.5    CODE SECTION 415 LIMITATIONS ON CREDITING OF CONTRIBUTIONS
AND FORFEITURES    32   7.6    APPLICATION OF CODE SECTION 415 LIMITATIONS WHERE
PARTICIPANT IS COVERED UNDER OTHER QUALIFIED DEFINED CONTRIBUTION PLAN    33  
7.7    SCOPE OF LIMITATIONS    34

ARTICLE VIII TRUST FUNDS AND ACCOUNTS

   35

 

ii



--------------------------------------------------------------------------------

  8.1    GENERAL FUND    35   8.2    INVESTMENT FUNDS    35   8.3    LOAN
INVESTMENT FUND    35   8.4    INCOME ON TRUST    35   8.5    ACCOUNTS    35  
8.6    SUB-ACCOUNTS    36

ARTICLE IX LIFE INSURANCE CONTRACTS

   37   9.1    NO LIFE INSURANCE CONTRACTS    37

ARTICLE X DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

   38   10.1    FUTURE CONTRIBUTION INVESTMENT ELECTIONS    38   10.2    DEPOSIT
OF CONTRIBUTIONS    38   10.3    ELECTION TO TRANSFER BETWEEN FUNDS    38   10.4
   404(C) PROTECTION    39

ARTICLE XI CREDITING AND VALUING ACCOUNTS

   40   11.1    CREDITING ACCOUNTS    40   11.2    VALUING ACCOUNTS    40   11.3
   PLAN VALUATION PROCEDURES    40   11.4    UNIT ACCOUNTING PERMITTED    41  
11.5    FINALITY OF DETERMINATIONS    41   11.6    NOTIFICATION    41

ARTICLE XII LOANS

   42   12.1    APPLICATION FOR LOAN    42   12.2    COLLATERAL FOR LOAN    42  
12.3    REDUCTION OF ACCOUNT UPON DISTRIBUTION    43   12.4    LEGAL
REQUIREMENTS APPLICABLE TO PLAN LOANS    43   12.5    ADMINISTRATION OF LOAN
INVESTMENT FUND    45   12.6    DEFAULT    45   12.7    DEEMED DISTRIBUTION
UNDER CODE SECTION 72(P)    45   12.8    TREATMENT OF OUTSTANDING BALANCE OF
LOAN DEEMED DISTRIBUTED UNDER CODE SECTION 72(P)    46   12.9    SPECIAL RULES
APPLICABLE TO LOANS    46   12.10    PRIOR LOANS    47

ARTICLE XIII WITHDRAWALS WHILE EMPLOYED

   48   13.1    NON-HARDSHIP WITHDRAWALS OF AFTER-TAX CONTRIBUTIONS    48   13.2
   NON-HARDSHIP WITHDRAWALS OF RESTRICTED CONTRIBUTIONS    48   13.3   
NON-HARDSHIP WITHDRAWALS OF MATCHING CONTRIBUTIONS    48   13.4    SPECIAL
IN-SERVICE WITHDRAWALS WHILE ON MILITARY LEAVE    48   13.5    OVERALL
LIMITATIONS ON NON-HARDSHIP WITHDRAWALS    49   13.6    HARDSHIP WITHDRAWALS   
49   13.7    HARDSHIP DETERMINATION    50

 

iii



--------------------------------------------------------------------------------

  13.8    SATISFACTION OF NECESSITY REQUIREMENT FOR HARDSHIP WITHDRAWALS    50  
13.9    CONDITIONS AND LIMITATIONS ON HARDSHIP WITHDRAWALS    51   13.10   
ORDER OF WITHDRAWAL FROM A PARTICIPANT’S SUB-ACCOUNTS    52

ARTICLE XIV TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

   53   14.1    TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE    53   14.2   
SEPARATE ACCOUNTING FOR NON-VESTED AMOUNTS    53   14.3    DISPOSITION OF
NON-VESTED AMOUNTS    53   14.4    TREATMENT OF FORFEITED AMOUNTS    54   14.5
   RECREDITING OF FORFEITED AMOUNTS    54

ARTICLE XV DISTRIBUTIONS

   56   15.1    DISTRIBUTIONS TO PARTICIPANTS    56   15.2    PARTIAL
DISTRIBUTIONS TO RETIRED OR TERMINATED PARTICIPANTS    56   15.3   
DISTRIBUTIONS TO BENEFICIARIES    56   15.4    CODE SECTION 401(A)(9)
REQUIREMENTS    56   15.5    CASH OUTS AND PARTICIPANT CONSENT    61   15.6   
AUTOMATIC ROLLOVER OF MANDATORY DISTRIBUTIONS    62   15.7    REQUIRED
COMMENCEMENT OF DISTRIBUTION    62   15.8    REEMPLOYMENT OF A PARTICIPANT    62
  15.9    RESTRICTIONS ON ALIENATION    63   15.10    FACILITY OF PAYMENT    63
  15.11    INABILITY TO LOCATE PAYEE AND NON-NEGOTIATED CHECKS    63   15.12   
DISTRIBUTION PURSUANT TO QUALIFIED DOMESTIC RELATIONS ORDERS    64

ARTICLE XVI FORM OF PAYMENT

   65   16.1    DEFINITIONS    65   16.2    NORMAL FORM OF PAYMENT    66   16.3
   OPTIONAL FORMS OF PAYMENT    66   16.4    CHANGE OF ELECTION    66   16.5   
AUTOMATIC ANNUITY REQUIREMENTS    66   16.6    QUALIFIED PRERETIREMENT SURVIVOR
ANNUITY REQUIREMENTS    67   16.7    DIRECT ROLLOVER    67   16.8    NOTICE
REGARDING FORMS OF PAYMENT    69   16.9    REEMPLOYMENT    70

ARTICLE XVII BENEFICIARIES

   71   17.1    DESIGNATION OF BENEFICIARY    71   17.2    SPOUSAL CONSENT
REQUIREMENTS    71   17.3    REVOCATION OF BENEFICIARY DESIGNATION UPON DIVORCE
   72

ARTICLE XVIII ADMINISTRATION

   73

 

iv



--------------------------------------------------------------------------------

  18.1    AUTHORITY OF THE SPONSOR    73   18.2    DISCRETIONARY AUTHORITY    73
  18.3    ACTION OF THE SPONSOR    73   18.4    CLAIMS REVIEW PROCEDURE    74  
18.5    SPECIAL RULES APPLICABLE TO CLAIMS RELATED TO INVESTMENT ERRORS    75  
18.6    EXHAUSTION OF REMEDIES    75   18.7    QUALIFIED DOMESTIC RELATIONS
ORDERS    76   18.8    INDEMNIFICATION    76   18.9    PRUDENT MAN STANDARD OF
CARE    76   18.10    ACTIONS BINDING    76

ARTICLE XIX AMENDMENT AND TERMINATION

   77   19.1    AMENDMENT BY PLAN SPONSOR    77   19.2    AMENDMENT BY VOLUME
SUBMITTER PRACTITIONER    77   19.3    LIMITATION ON AMENDMENT    78   19.4   
TERMINATION    78   19.5    INABILITY TO LOCATE PAYEE ON PLAN TERMINATION    79
  19.6    REORGANIZATION    80   19.7    WITHDRAWAL OF AN EMPLOYER    80

ARTICLE XX ADOPTION BY OTHER ENTITIES

   81   20.1    ADOPTION BY RELATED COMPANIES    81   20.2    EFFECTIVE PLAN
PROVISIONS    81

ARTICLE XXI MISCELLANEOUS PROVISIONS

   82   21.1    No COMMITMENT AS TO EMPLOYMENT    82   21.2    BENEFITS    82  
21.3    No GUARANTEES    82   21.4    EXPENSES    82   21.5    PRECEDENT    82  
21.6    DUTY TO FURNISH INFORMATION    83   21.7    MERGER, CONSOLIDATION, OR
TRANSFER OF PLAN ASSETS    83   21.8    CONDITION ON EMPLOYER CONTRIBUTIONS   
83   21.9    RETURN OF CONTRIBUTIONS TO AN EMPLOYER    83   21.10    VALIDITY OF
PLAN    84   21.11    TRUST AGREEMENT    84   21.12    PARTIES BOUND    84  
21.13    APPLICATION OF CERTAIN PLAN PROVISIONS    84   21.14    MERGED PLANS   
84   21.15    TRANSFERRED FUNDS    85   21.16    VETERANS REEMPLOYMENT RIGHTS   
85   21.17    DELIVERY OF CASH AMOUNTS    85   21.18    WRITTEN COMMUNICATIONS
   85   21.19    TRUST TO TRUST TRANSFER    86

 

v



--------------------------------------------------------------------------------

  21.20    PLAN CORRECTION PROCEDURES    86

ARTICLE XXII TOP-HEAVY PROVISIONS

   87   22.1    DEFINITIONS    87   22.2    APPLICABILITY    88   22.3   
MINIMUM EMPLOYER CONTRIBUTION    89   22.4    ACCELERATED VESTING    89   22.5
   EXCLUSION OF COLLECTIVELY-BARGAINED EMPLOYEES    90

FINAL 411(A) REGULATIONS COMPLIANCE APPENDIX

   91

415 COMPLIANCE APPENDIX

   92

 

vi



--------------------------------------------------------------------------------

PREAMBLE

The Carrols Corporation Retirement Savings Plan, originally effective as of
January 1, 1979, is hereby amended and restated in its entirety. This amendment
and restatement shall be effective as of January 1, 2009. The Plan, as amended
and restated hereby, is intended to qualify as a profit-sharing plan under Code
Section 401(a), and includes a cash or deferred arrangement that is intended to
qualify under Code Section 40l(k). The Plan is maintained for the exclusive
benefit of eligible Employees and their Beneficiaries.

Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. Any provision of
the Plan that restricted or limited withdrawals, loans, or other distributions,
or otherwise required separate accounting with respect to any portion of a
Participant’s Account immediately prior to the later of the effective date of
this amendment and restatement or the date this amendment and restatement is
adopted and the elimination of which would adversely affect the qualification of
the Plan under Code Section 401(a) shall continue in effect with respect to such
portion of the Participant’s Account as if fully set forth in this amendment and
restatement.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Plan Definitions

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:

An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.

An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan. After-tax employee contributions that are
rolled over to the Plan in accordance with the provisions of Article V are not
treated as After-Tax Contributions hereunder.

The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

A Participant’s “Benefit Payment Date” means (i) if payment is made through the
purchase of an annuity, the first day of the first period for which the annuity
is payable or (ii) if payment is made in any other form, the first day on which
all events have occurred which entitle the Participant to receive payment of his
benefit.

A “Break in Service” means any “computation period” (as defined in Section 2.1
for purposes of determining years of Vesting Service) during which an Employee
completes no more than 500 Hours of Service except that no Employee shall incur
a Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

A “Catch-Up 401(k) Contribution” means any 401(k) Contribution made on behalf of
a Participant that is in excess of an applicable Plan limit and is made pursuant
to, and is intended to comply with, Code Section 414(v).

 

2



--------------------------------------------------------------------------------

The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

The “Compensation” of a Participant for any period means the wages as defined in
Code Section 3401(a), paid to him for such period for services as a Covered
Employee that would be used for purposes of income tax withholding at the
source, determined without regard to any rules that limit compensation included
in wages based on the nature or location of the employment or services
performed.

Notwithstanding the foregoing, Compensation with respect to 401(k) Contributions
and After-Tax Contributions shall not include the following:

 

  •  

bonuses;

 

  •  

any accrued vacation pay and severance pay that a Participant becomes entitled
to receive as a result of the Participant’s termination of employment and that
is paid on or after the date of such termination of employment; and

 

  •  

any amount that is paid to a Participant in lieu of vacation pay.

Compensation includes (i) any elective deferral, as defined in Code
Section 402(g)(3), (ii) any amount contributed or deferred by the Employer at
the Participant’s election which is not includable in the Participant’s gross
income by reason of Code Section 125, 132(f)(4), or 457, and (iii) certain
contributions described in Code Section 414(h)(2) that are picked up by the
employing unit and treated as employer contributions. Such amounts shall be
included in Compensation only to the extent that they would otherwise have been
included in Compensation as defined above.

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code
Section 401(a)(17) ($200,000 for Plan Years beginning in 2002, subject to
adjustment annually as provided in Code Sections 401(a)(17)(B) and 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year). If the Compensation of a Participant is determined over a period of time
that contains fewer than 12 calendar months, then the annual compensation
limitation described above shall be adjusted with respect to that Participant by
multiplying the annual compensation limitation in effect for the Plan Year by a
fraction the numerator of which is the number of full months in the period and
the denominator of which is 12; provided, however, that no proration is required
for a Participant who is covered under the Plan for less than one full Plan Year
if the formula for allocations is based on Compensation for a period of at least
12 months.

A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.

 

3



--------------------------------------------------------------------------------

A “Covered Employee” means any Employee of an Employer who is employed on a
salaried basis or who is employed on an hourly basis and is entitled to salaried
benefits. Notwithstanding the foregoing, the term “Covered Employee” shall not
include the following:

 

  •  

any individual with respect to whom an Employer does not withhold income or
employment taxes and file Form W-2 (or any replacement Form) with the Internal
Revenue Service because such individual has executed a contract, letter of
agreement, or other document acknowledging his status as an independent
contractor who is not entitled to benefits under the Plan or is otherwise not
classified by his Employer as a common law employee, even if such individual is
later adjudicated to be a common law employee of his Employer, unless and until
the Employer extends coverage to such individual;

 

  •  

any Leased Employee;

 

  •  

any Self-Employed Individual; and

 

  •  

any individual who was determined to be a Highly Compensated Employee for the
preceding Plan Year. Any Covered Employee who is determined to be a Highly
Compensated Employee for a Plan Year shall not be considered a Covered Employee,
eligible to participate in the Plan, for the following Plan Year.

The term “Covered Employee” shall include any Employee who is covered by a
collective bargaining agreement with the Employer only if and to the extent such
collective bargaining agreement provides for coverage under the Plan.

“Disabled” means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to be of long-continued or indefinite duration. A
Participant shall be considered Disabled only if:

 

  •  

The Administrator determines he is Disabled based on a written certificate of a
physician acceptable to it.

The “Earned Income” of an individual means the net earnings from self employment
in the trade or business with respect to which the Plan is established, for
which personal services of the individual are a material income producing
factor. Net earnings will be determined without regard to items not included in
gross income and the deductions allocable to such items. Net earnings are
reduced by contributions by the individual’s Employer to a qualified plan to the
extent the contributions are deductible under Code Section 404. Net earnings
shall be determined with regard to the deduction allowed to the taxpayer by Code
Section 164(f).

 

4



--------------------------------------------------------------------------------

An “Eligible Employee” means any Covered Employee who has met the eligibility
requirements of Article III to participate in the Plan.

The “Eligibility Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.

An “Employee” means any common law employee of an Employer or a Related Company,
any Self-Employed Individual, and any Leased Employee.

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX, including Carrols LLC.

An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan on behalf of its Eligible Employees in accordance with
the provisions of Article VI or Article XXII and that an Eligible Employee may
not elect instead to receive in cash.

An “Enrollment Date” means each business day of the Plan Year.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

A “401(k) Contribution” means any amount contributed to the Plan on behalf of a
Participant that the Participant could elect to receive in cash, but that the
Participant elects to have contributed to the Plan in accordance with the
provisions of Article IV.

The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

A “Highly Compensated Employee” means any Covered Employee who is a “highly
compensated active employee” as defined hereunder.

A “highly compensated active employee” includes any Covered Employee who
performs services for an Employer or any Related Company during the Plan Year
and who (i) was a five percent owner at any time during the Plan Year or the
“look back year” or (ii) received “compensation” from the Employers and Related
Companies during the “look back year” in excess of the dollar amount in effect
under Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d)
(e.g., $80,000 for “look back years” beginning in 1997, adjusted using as the
base period the calendar quarter ending September 30, 1996).

 

5



--------------------------------------------------------------------------------

The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.

For purposes of this definition, the following terms have the following
meanings:

 

  •  

An Employee’s “compensation” means his “415 compensation” as defined in
Section 7.1.

 

  •  

The “look back year” means the 12-month period immediately preceding the Plan
Year.

An “Hour of Service” with respect to an Employee means each hour, if any, that
may be credited to him in accordance with the provisions of Article II.

An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

A “Leased Employee” means any person (other than an “excludable leased
employee”) who performs services for an Employer or a Related Company (the
“recipient”) (other than an employee of the “recipient”) pursuant to an
agreement between the “recipient” and any other person (the “leasing
organization”) on a substantially full-time basis for a period of at least one
year, provided that such services are performed under primary direction of or
control by the “recipient”. An “excludable leased employee” means any Leased
Employee of the “recipient” who is (a) covered by a money purchase pension plan
maintained by the “leasing organization” which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of 415 compensation (as defined in Section 7.1), (ii) full and
immediate vesting, and (iii) immediate participation by employees of the
“leasing organization” or (b) performs substantially all of his services for the
“leasing organization” or (c) whose compensation from the “leasing organization”
in each Plan Year during the four-year period ending with the Plan Year is less
than $1,000. Notwithstanding the foregoing, a person shall not be treated as an
“excludable leased employee” if Leased Employees (including any individual who
would otherwise be considered an “excludable leased employee”) constitute more
than 20 percent of the “recipient’s” nonhighly compensated work force. For
purposes of this Section, contributions or benefits provided to a Leased
Employee by the “leasing organization” that are attributable to services
performed for the “recipient” shall be treated as provided by the “recipient”.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any person who performed services for a
“recipient” pursuant to an agreement between the “recipient” and the “leasing
organization” becomes a Covered Employee, all service performed by such person
for the “recipient” shall be treated as employment with an Employer as an
Employee, even if performed on less than a full-time basis, for less than a full
year, or while an “excludable leased employee.”

A “Matching Contribution” means any Employer Contribution made to the Plan on
account of a Participant’s 401(k) Contributions or After-Tax Contributions as
provided in Article VI. Matching Contributions include the following:

 

  •  

Regular Matching Contributions.

 

  •  

any such contribution that is designated by an Employer as a Qualified Matching
Contribution.

The “Normal Retirement Date” of an Employee means the later of the date he
attains age 65 or the fifth anniversary of the date he commenced participation
in the Plan. Notwithstanding the foregoing, with respect to Participants who
formerly participated in the Taco Cabana Savings and Retirement Plan and who
were hired before July 1, 2002, Normal Retirement Date means age 59 1/2.

A “Participant” means any person who has satisfied the requirements of Article
III to become an Eligible Employee and who has an Account in the Trust.

The “Plan” means the Carrols Corporation Retirement Savings Plan, as from time
to time in effect.

A “Plan Year” means the 12-consecutive-month period ending each December 31.

A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.

A “Qualified Joint and Survivor Annuity” means an immediate annuity payable at
earliest retirement age under the Plan, as defined in regulations issued under
Code Section 401(a)(11), that is payable for the life of a Participant with a
survivor annuity payable for the life of the Participant’s Spouse that is equal
to at least 50 percent, but not more than 100 percent, of the amount of the
annuity payable during the joint lives of the Participant and his Spouse. No
survivor annuity shall be payable to the Participant’s Spouse under a Qualified
Joint and Survivor Annuity if such Spouse is not the same person who was the
Participant’s Spouse on his Benefit Payment Date.

A “Qualified Matching Contribution” means any Matching Contribution made to the
Plan as provided in Article VI that is 100 percent vested when made and may be
taken into account to satisfy the limitations on 401(k) Contributions made by
Highly Compensated Employees under Article VII.

 

7



--------------------------------------------------------------------------------

A “Qualified Nonelective Contribution” means any Employer Contribution made to
the Plan as provided in Article VI that is 100 percent vested when made and may
be taken into account to satisfy the limitations on 401(k) Contributions and/or
Matching and After-Tax Contributions made by or on behalf of Highly Compensated
Employees under Article VII, other than Qualified Matching Contributions.

A “Qualified Preretirement Survivor Annuity” means an annuity payable for the
life of a Participant’s surviving Spouse if the Participant dies prior to his
Benefit Payment Date.

A “Regular Matching Contribution” means any Matching Contribution made to the
Plan at the rate specified in Article VI, other than the following:

 

  •  

Matching Contributions re-characterized by the Employer as Qualified Matching
Contributions.

A “Related Company” means any corporation or business, other than an Employer,
that would be aggregated with an Employer for a relevant purpose under Code
Section 414, including members of an affiliated service group under Code
Section 414(m), a controlled group of corporations under Code Section 414(b), or
a group of trades of businesses under common control under Code Section 414(c)
of which the adopting Employer is a member, and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o).

A Participant’s “Required Beginning Date” means the following:

 

  •  

for a Participant who is not a “five percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age 70 1/2 or (ii) retirement.

 

  •  

for a Participant who is a “five percent owner”, April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2.

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code
Section 416, but without regard to whether the Plan is top-heavy, for the Plan
Year ending with or within the calendar year in which the Participant attains
age 70 1/2. The Required Beginning Date of a Participant who is a “five percent
owner” hereunder shall not be redetermined if the Participant ceases to be a
five percent owner as defined in Code Section 416(i) with respect to any
subsequent Plan Year.

 

8



--------------------------------------------------------------------------------

A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.

A “Self-Employed Individual” means any individual who has Earned Income for the
taxable year from the trade or business with respect to which the Plan is
established or who would have had Earned Income but for the fact that the trade
or business had no net profits for the taxable year.

The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

A “Single Life Annuity” means an annuity payable for the life of a Participant.

The “Sponsor” means Carrols Corporation, and any successor thereto.

A Participant’s “Spouse” means the person of the opposite sex to whom the
Participant is married in a legal union between one man and one woman as husband
and wife.

A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.

A “Transfer Contribution” means any amount transferred to the Plan on an
Employee’s behalf directly from another qualified plan pursuant to a trust to
trust transfer as provided in Article XXI in the Section entitled “Trust to
Trust Transfer”.

The “Trust” means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.

The “Trust Agreement” means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.

The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust Agreement. The Sponsor may designate a person or persons other than
the Trustee to perform any responsibility of the Trustee under the Plan, other
than trustee responsibilities as defined in ERISA Section 405(c)(3), and the
Trustee shall not be liable for the performance of such person in carrying out
such responsibility except as otherwise provided by ERISA. The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.

 

9



--------------------------------------------------------------------------------

A “Trust Fund” means any fund maintained under the Trust by the Trustee.

A “Valuation Date” means the date or dates designated by the Sponsor and
communicated in writing to the Trustee for the purpose of valuing the General
Fund and each Investment Fund and adjusting Accounts and Sub-Accounts hereunder,
which dates need not be uniform with respect to the General Fund, each
Investment Fund, Account, or Sub-Account; provided, however, that the General
Fund and each Investment Fund shall be valued and each Account and Sub-Account
shall be adjusted no less often than once annually.

The “Vesting Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

1.2 Interpretation

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

 

10



--------------------------------------------------------------------------------

ARTICLE II

SERVICE

2.1 Special Definitions

For purposes of this Article, the following terms have the following meanings:

A “computation period” for purposes of determining an Employee’s years of
Vesting Service means each Plan Year; provided, however, that if an Employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

A “maternity/paternity absence” means an Employee’s absence from employment with
an Employer or a Related Company because of the Employee’s pregnancy, the birth
of the Employee’s child, the placement of a child with the Employee in
connection with the Employee’s adoption of the child, or the caring for the
Employee’s child immediately following the child’s birth or adoption. An
Employee’s absence from employment will not be considered a maternity/paternity
absence unless the Employee furnishes the Administrator such timely information
as may reasonably be required to establish that the absence was for one of the
purposes enumerated in this paragraph and to establish the number of days of
absence attributable to such purpose.

2.2 Crediting of Hours of Service

An Employee shall be credited with an Hour of Service for:

 

  (a) Each hour for which he is paid, or entitled to payment, for the
performance of duties for an Employer, a Predecessor Employer, or a Related
Company during the applicable period; provided, however, that hours compensated
at a premium rate shall be treated as straight-time hours.

 

  (b) Subject to the provisions of Section 2.3, each hour for which he is paid,
or entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

  (c)

Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment

 

11



--------------------------------------------------------------------------------

  and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

 

  (d) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.3.

 

  (e) Solely for purposes of determining whether an Employee who is on a
“maternity/paternity absence” has incurred a Break in Service for a “computation
period”, Hours of Service shall include those hours with which such Employee
would otherwise have been credited but for such “maternity/paternity absence”,
or shall include eight Hours of Service for each day of “maternity/paternity
absence” if the actual hours to be credited cannot be determined; except that
not more than the minimum number of hours required to prevent a Break in Service
shall be credited by reason of any “maternity/paternity absence”; provided,
however, that any hours included as Hours of Service pursuant to this paragraph
shall be credited to the “computation period” in which the absence from
employment begins, if such Employee otherwise would incur a Break in Service in
such “computation period”, or, in any other case, to the immediately following
“computation period”.

 

  (f) Solely for purposes of determining whether he has incurred a Break in
Service, each hour for which he would have been scheduled to work for an
Employer, a Predecessor Employer, or a Related Company during the period of time
that he is absent from work on an approved leave of absence pursuant to the
Family and Medical Leave Act of 1993; provided, however, that Hours of Service
shall not be credited to an Employee under this paragraph if the Employee fails
to return to employment with an Employer or a Related Company following such
leave.

For purposes of determining an Employee’s Eligibility and Vesting Service, Hours
of Service shall be credited for employment with a corporation or business prior
to the date such corporation or business becomes a Related Company as if such
employment were employment with a Related Company.

2.3 Limitations on Crediting of Hours of Service

In the application of the provisions of paragraph (b) of Section 2.2, the
following shall apply:

 

12



--------------------------------------------------------------------------------

  (a) An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to him if such payment is made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws.

 

  (b) Hours of Service shall not be credited with respect to a payment which
solely reimburses an Employee for medical or medically-related expenses incurred
by him.

 

  (c) A payment shall be deemed to be made by or due from an Employer, a
Predecessor Employer, or a Related Company (i) regardless of whether such
payment is made by or due from such employer directly or indirectly, through
(among others) a trust fund or insurer to which any such employer contributes or
pays premiums, and (ii) regardless of whether contributions made or due to such
trust fund, insurer, or other entity are for the benefit of particular Employees
or are on behalf of a group of Employees in the aggregate.

 

  (d) No more than 501 Hours of Service shall be credited to an Employee on
account of any single continuous period during which he performs no duties
(whether or not such period occurs in a single “computation period”), unless no
duties are performed due to service with the armed forces of the United States
for which the Emlpoyee retains reemployment rights as provided in paragraph
(c) of Section 2.2 or because of approved leaves of absence of up two years.

2.4 Department of Labor Rules

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.

2.5 Eligibility Service

Because there are no Eligibility Service requirements to participate in the
Plan, there shall be no Eligibility Service credited under the Plan.

2.6 Years of Vesting Service

An Employee shall be credited with a year of Vesting Service for each
“computation period” during which he completes at least 1,000 Hours of Service.

 

13



--------------------------------------------------------------------------------

2.7 Crediting of Hours of Service with Respect to Short “Computation Periods”

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short “computation period”:

 

  (a) For purposes of this Article, the following terms have the following
meanings:

 

  (i) An “old computation period” means any “computation period” that ends
immediately prior to a change in the “computation period”.

 

  (ii) A “short computation period” means any “computation period” of fewer than
12-consecutive months.

 

  (b) Notwithstanding any other provision of the Plan to the contrary, no
Employee shall incur a Break in Service for a short “computation period” solely
because of such short “computation period”.

 

  (c) For purposes of determining the years of Vesting Service to be credited to
an Employee, a “computation period” shall not include the “short computation
period”, but if an Employee completes at least 1,000 Hours of Service in the 12-
consecutive-month period beginning on the first day of the “short computation
period”, such Employee shall be credited with a year of Vesting Service for such
12-consecutive-month period.

2.8 Crediting of Service on Transfer or Amendment

Notwithstanding any other provision of the Plan to the contrary, if as a result
of a Plan amendment or a transfer from employment covered under another
qualified plan maintained by an Employer or a Related Company, the service
crediting method applicable to an Employee changes between the elapsed time
method described in Treasury Regulations Section 1.410(a)-7 and the Hours of
Service method described in Department of Labor Regulations Sections 2530.200
through 2530.203, an affected Employee shall be credited with Vesting Service
hereunder as provided in Treasury Regulations Section 1.410(a)-7(f)(1).

 

14



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Eligibility

Each Covered Employee who was an Eligible Employee immediately prior to
January 1, 2009 shall continue to be an Eligible Employee on January 1, 2009.
Each other Employee shall become an Eligible Employee as of the applicable
Enrollment Date upon becoming a Covered Employee.

Notwithstanding the foregoing, a Highly Compensated Employee shall not be
permitted to participate in the Plan for the Plan Year following the Plan Year
in which he is determined to be a Highly Compensated Employee.

3.2 Transfers of Employment

If an Employee is transferred directly from employment with an Employer or with
a Related Company in a capacity other than as a Covered Employee to employment
as a Covered Employee, he shall become an Eligible Employee as of the later of
the date he is so transferred or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had been a
Covered Employee for his entire period of employment with the Employer or
Related Company.

3.3 Reemployment

If a person who terminated employment with an Employer and all Related Companies
is reemployed as a Covered Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed. If such person was not an Eligible
Employee prior to his termination of employment, but had satisfied the
requirements of Section 3.1 prior to such termination, he shall become an
Eligible Employee as of the later of the date he is reemployed or the date he
would have become an Eligible Employee in accordance with the provisions of
Section 3.1 if he had continued employment as a Covered Employee. Otherwise, the
eligibility of a person who terminated employment with an Employer and all
Related Companies and who is reemployed by an Employer or a Related Company to
participate in the Plan shall be determined in accordance with Section 3.1 or
3.2.

3.4 Notification Concerning New Eligible Employees

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

 

15



--------------------------------------------------------------------------------

3.5 Effect and Duration

Upon becoming an Eligible Employee, a Covered Employee shall be entitled to make
401(k) and After-Tax Contributions to the Plan in accordance with the provisions
of Article IV and Article V and receive allocations of Employer Contributions in
accordance with the provisions of Article VI (provided he meets any applicable
requirements thereunder) and shall be bound by all the terms and conditions of
the Plan and the Trust Agreement. A person shall continue as an Eligible
Employee eligible to make 401(k) and After-Tax Contributions to the Plan and to
participate in allocations of Employer Contributions only so long as he
continues employment as a Covered Employee.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

401(k) CONTRIBUTIONS

4.1 401(k) Contributions

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
401(k) Contributions made to the Plan on his behalf by his Employer as
hereinafter provided. An Eligible Employee’s election shall include his
authorization for his Employer to reduce his Compensation and to make 401(k)
Contributions on his behalf. An Eligible Employee who does not make a timely
election to have 401(k) Contributions made to the Plan as of the first
Enrollment Date he becomes eligible to participate shall be deemed to have
elected a 0% reduction and may only change such deemed election pursuant to the
provisions of this Article for amending reduction authorizations.

401(k) Contributions on behalf of an Eligible Employee shall commence with the
first payment of Compensation made on or after the Enrollment Date on which he
first becomes eligible to participate.

4.2 Amount of 401(k) Contributions

The amount of 401(k) Contributions to be made each payroll period on behalf of
an Eligible Employee by his Employer shall be a percentage, expressed in the
increments prescribed by the Administrator, of the Eligible Employee’s
Compensation of not less than 1 percent nor more than 50 percent. In the event
an Eligible Employee elects to have his Employer make 401(k) Contributions on
his behalf, his Compensation shall be reduced for each payroll period by the
percentage he elects to have contributed on his behalf to the Plan in accordance
with the terms of his currently effective reduction authorization.

4.3 Catch-Up 401(k) Contributions

An Eligible Employee who is or will be age 50 or older by the end of the taxable
year may make Catch-Up 401(k) Contributions to the Plan in excess of the limits
otherwise applicable to 401(k) Contributions under the Plan, but not in excess
of the dollar limit in effect under Code Section 414(v)(2)(B)(i) for the taxable
year ($5,000 for 2006). Otherwise applicable limits that do not apply to
Catch-Up 401(k) Contributions include, but are not limited to, the percentage of
Compensation limit specified in Section 4.2, the Code Section 402(g) limit
described in Article VII, and the Code Section 415 limit on annual additions
described in Article VII.

If the percentage of Compensation limit specified in Section 4.2 changes during
the Plan Year, the applicable limit under Section 4.2 for purposes of
determining Catch-Up 401(k) Contributions for an Eligible Employee for such Plan
Year shall be the sum of the dollar amounts of the limits applicable to the
Eligible Employee for each portion of the Plan Year.

 

17



--------------------------------------------------------------------------------

4.4 Contributions Limited to Effectively Available Compensation

Notwithstanding any other provision of the Plan or of an Eligible Employee’s
salary reduction authorization, in no event will 401(k) Contributions, including
Catch-Up 401(k) Contributions, be made for a payroll period in excess of an
Eligible Employee’s “effectively available” Compensation. Effectively available
Compensation means the Compensation remaining after all other required amounts
have been withheld, e.g., tax withholding, withholding for contributions to a
cafeteria plan under Code Section 125, etc.

4.5 Combined Limit on 401(k) Contributions and After-Tax Contributions

Notwithstanding any other provision of the Plan to the contrary, in no event may
the 401(k) Contributions made on behalf of an Eligible Employee for the Plan
Year, when combined with the After-Tax Contributions made by the Eligible
Employee for the Plan Year, exceed 50 percent of the Eligible Employee’s
Compensation for the Plan Year.

4.6 Amendments to Reduction Authorization

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as 401(k) Contributions. An Eligible Employee may amend his reduction
authorization at such time or times during the Plan Year as the Administrator
may prescribe by giving such number of days advance notice of his election as
the Administrator may prescribe. An Eligible Employee who amends his reduction
authorization shall be limited to selecting an amount of his Compensation that
is otherwise permitted under this Article IV. 401(k) Contributions shall be made
on behalf of such Eligible Employee by his Employer pursuant to his properly
amended reduction authorization commencing with Compensation paid to the
Eligible Employee on or after the date such amendment is effective, until
otherwise altered or terminated in accordance with the Plan.

4.7 Suspension of 401(k) Contributions

An Eligible Employee on whose behalf 401(k) Contributions are being made may
elect, in the manner prescribed by the Administrator, to have such contributions
suspended at any time by giving such number of days advance notice of his
election as the Administrator may prescribe. Any such voluntary suspension shall
take effect commencing with Compensation paid to such Eligible Employee on or
after the expiration of the required notice period and shall remain in effect
until 401(k) Contributions are resumed as hereinafter set forth.

 

18



--------------------------------------------------------------------------------

4.8 Resumption of 401(k) Contributions

An Eligible Employee who has voluntarily suspended his 401(k) Contributions may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed. An Eligible Employee may make such election at such time or times
during the Plan Year as the Administrator may prescribe, by giving such number
of days advance notice of his election as the Administrator may prescribe.

4.9 Delivery of 401(k) Contributions

As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets, each Employer shall
cause to be delivered to the Trustee in cash all 401(k) Contributions
attributable to such amounts. In no event shall an Employer deliver 401(k)
Contributions to the Trustee on behalf of an Eligible Employee prior to the date
the Eligible Employee performs the services with respect to which the 401(k)
Contribution is being made, unless such pre-funding is to accommodate a bona
fide administrative concern and is not for the principal purpose of accelerating
deductions.

4.10 Vesting of 401(k) Contributions

A Participant’s vested interest in his 401(k) Contributions Sub-Account shall be
at all times 100 percent.

 

19



--------------------------------------------------------------------------------

ARTICLE V

AFTER-TAX AND ROLLOVER CONTRIBUTIONS

5.1 After-Tax Contributions

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to make
After-Tax Contributions to the Plan.

After-Tax Contributions shall be made by payroll withholding in accordance with
the provisions of this Article V. An Eligible Employee’s election to make
After-Tax Contributions may be made effective as of the Enrollment Date on which
he becomes an Eligible Employee. An Eligible Employee who does not timely elect
to make After-Tax Contributions by payroll withholding as of the first
Enrollment Date on which he becomes eligible to participate shall be deemed to
have elected not to make After-Tax Contributions and may only change such deemed
election pursuant to the provisions of this Article for amending his payroll
withholding authorization.

An Eligible Employee’s After-Tax Contributions by payroll withholding shall
commence with the first payment of Compensation made on or after the date on
which he first becomes eligible to participate.

5.2 Amount of After-Tax Contributions by Payroll Withholding

The amount of After-Tax Contributions made by an Eligible Employee by payroll
withholding shall be a percentage, expressed in the increments prescribed by the
Administrator, of his Compensation of not less than 1 percent nor more than 50
percent.

5.3 Combined Limit on 401(k) and After-Tax Contributions

Notwithstanding any other provision of the Plan to the contrary, in no event may
the After-Tax Contributions made by an Eligible Employee for the Plan Year, when
combined with the 401(k) Contributions made on behalf of the Eligible Employee
for the Plan Year, exceed 50 percent of the Eligible Employee’s Compensation for
the Plan Year.

5.4 Amendments to Payroll Withholding Authorization

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that he contributes to the Plan
as After-Tax Contributions by payroll withholding. An Eligible Employee may
amend his payroll withholding authorization at such time or times during the
Plan Year as the Administrator may prescribe by giving such number of days
advance notice of his election as the Administrator may prescribe. An Eligible
Employee who changes his payroll withholding authorization shall be limited to
selecting an amount of his Compensation that is

 

20



--------------------------------------------------------------------------------

otherwise permitted under this Article V. After-Tax Contributions shall be made
on behalf of such Eligible Employee pursuant to his properly amended payroll
withholding authorization commencing with Compensation paid to the Eligible
Employee on or after the date such amendment is effective, until otherwise
altered or terminated in accordance with the Plan.

5.5 Suspension of After-Tax Contributions by Payroll Withholding

An Eligible Employee who is making After-Tax Contributions by payroll
withholding may elect, in the manner prescribed by the Administrator, to have
such contributions suspended at any time by giving such number of days advance
notice to his Employer as the Administrator may prescribe. Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after the expiration of the required notice period and shall
remain in effect until After-Tax Contributions are resumed as hereinafter set
forth.

5.6 Resumption of After-Tax Contributions by Payroll Withholding

An Eligible Employee who has voluntarily suspended his After-Tax Contributions
by payroll withholding in accordance with Section 5.5 may elect, in the manner
prescribed by the Administrator, to have such contributions resumed. An Eligible
Employee may make such election at such time or times as the Administrator may
prescribe, by giving such number of days advance notice of his election as the
Administrator may prescribe.

5.7 Delivery of After-Tax Contributions

As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets, the Employer shall cause
to be delivered to the Trustee in cash the After-Tax Contributions attributable
to such amount.

5.8 Rollover Contributions

Subject to any restrictions contained in this Article, a Covered Employee who is
eligible to receive or receives an “eligible rollover distribution,” within the
meaning of Code Section 402(c)(4), or a distribution from an individual
retirement account or annuity that is eligible for rollover to the Plan in
accordance with the provisions of Code Section 408(d)(3)(B) may elect to make a
Rollover Contribution to the Plan. The Administrator may require a Covered
Employee to provide it with such information as it deems necessary or desirable
to show that he is entitled to roll over such distribution to a qualified
retirement plan. A Covered Employee shall make a Rollover Contribution to the
Plan by delivering or causing to be delivered to the Trustee the cash that
constitutes the Rollover Contribution amount.

 

21



--------------------------------------------------------------------------------

A Covered Employee who makes a Rollover Contribution to the Plan before becoming
an Eligible Employee in accordance with the provisions of Article III shall be
treated as a Participant for purposes of his Rollover Contributions.

5.9 Direct Rollovers to Plan

The Plan will accept “eligible rollover distributions” that are rolled over
directly to the Plan (“direct rollovers”) from the following:

 

  •  

a qualified plan described in Code Section 401(a) or 403(a), including amounts
attributable to after-tax employee contributions;

 

  •  

an annuity contract described in Code Section 403(b), excluding amounts
attributable to designated Roth contributions, as described in Code
Section 402A, and after-tax employee contributions;

 

  •  

an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and

 

  •  

an individual retirement account or annuity described in Code Section 408(a) or
408(b), excluding amounts attributable to designated Roth contributions, as
described in Code Section 402A, and after-tax employee contributions.

5.10 Participant Rollovers to Plan

The Plan will accept “eligible rollover distributions” that are first
distributed to a Covered Employee (“participant rollovers”) from the following:

 

  •  

a qualified plan described in Code Section 401(a) or 403(a), excluding amounts
attributable to designated Roth contributions, as described in Code
Section 402A, or after-tax employee contributions;

 

  •  

an annuity contract described in Code Section 403(b), excluding amounts
attributable to designated Roth contributions, as described in Code
Section 402A, or after-tax employee contributions;

 

  •  

an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and

 

  •  

an individual retirement account or annuity described in Code Section 408(a) or
408(b), excluding amounts attributable to designated Roth contributions, as
described in Code Section 402A, and after-tax employee contributions.

 

22



--------------------------------------------------------------------------------

A Covered Employee who received a distribution that he is rolling over to the
Plan, must deliver the cash constituting his Rollover Contribution to the
Trustee within 60 days of receipt of the eligible rollover distribution. Such
delivery must be made in the manner prescribed by the Administrator.

5.11 Restrictions on Rollover Contributions

Rollover Contributions to the Plan are subject to the following:

 

  •  

the Plan shall not accept a Rollover Contribution of any promissory note
attributable to a plan loan;

 

  •  

a direct rollover from a qualified plan may not include designated Roth
contributions, as described in Code Section 402A; and

 

  •  

a participant rollover may not include designated Roth contributions, as
described in Code Section 402A, or after-tax employee contributions.

5.12 Treatment of After-Tax Contributions that are Rolled Over to the Plan

If a Covered Employee elects to roll over amounts attributable to after-tax
employee contributions, the Trustee shall account for such amounts separately
from other Rollover Contributions and shall maintain accounts reflecting that
portion of the Covered Employee’s after-tax Rollover Contribution that is
includible in gross income and that portion that is not includible in gross
income. After-tax employee contributions that are rolled over to the Plan shall
be subject to the provisions of the Plan applicable to Rollover Contributions
rather than the provisions applicable to After-Tax Contributions.

5.13 Vesting of After-Tax Contributions and Rollover Contributions

A Participant’s vested interest in his After-Tax Contributions Sub-Account and
his Rollover Contributions Sub-Account shall be at all times 100 percent.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYER CONTRIBUTIONS

6.1 Contribution Period

The Contribution Periods for Employer Contributions shall be as follows:

 

  (a) The Contribution Period for Regular Matching Contributions under the Plan
is each Plan Year.

 

  (b) The Contribution Period for Qualified Nonelective Contributions under the
Plan is each Plan Year.

6.2 Qualified Nonelective Contributions

Each Employer may, in its discretion, make a Qualified Nonelective Contribution
to the Plan for the Contribution Period in an amount determined by the Sponsor.

6.3 Allocation of Qualified Nonelective Contributions

Any Qualified Nonelective Contribution made for a Contribution Period shall be
allocated among the Eligible Employees during the Contribution Period who have
met the allocation requirements for Qualified Nonelective Contributions
described in this Article. The allocable share of each such Eligible Employee in
the Qualified Nonelective Contribution shall be in the ratio which his
Compensation from the Employer for the Plan Year bears to the aggregate of such
Compensation for all such Eligible Employees.

6.4 Amount and Allocation of Regular Matching Contributions

Each Employer may, in its discretion, make a Regular Matching Contribution to
the Plan for each Contribution Period on behalf of each of its Eligible
Employees who has met the allocation requirements for Regular Matching
Contributions described in this Article.

The amount of any such Regular Matching Contribution with respect to similarly
situated Eligible Employees, as determined by the Employer in a
non-discriminatory manner, shall be equal to a uniform percentage, determined by
the Employer, in its discretion, of the 401(k) and/or After-Tax Contributions
made for the Contribution Period by or on behalf of such similarly situated
Eligible Employees. Notwithstanding the foregoing, the Employer may designate a
different uniform match percentage applicable to 401(k) and/or After-Tax
Contributions above and below designated levels of Compensation, provided that
the match percentage does not increase as an Eligible Employee’s 401(k) and/or
After-Tax Contributions increase.

 

24



--------------------------------------------------------------------------------

6.5 Limits on Matching Contributions

Notwithstanding any other provision of this Article to the contrary, the
following limits apply in determining the amount and allocation of Regular
Matching Contributions with respect to an Eligible Employee for a Contribution
Period:

 

  (a) Catch-Up 401(k) Contributions are excluded from the match

6.6 Qualified Matching Contributions

An Employer may designate any portion or all of its Matching Contribution as a
Qualified Matching Contribution; provided, however, that the amount designated
by the Employer as a Qualified Matching Contribution with respect to an Eligible
Employee shall not exceed the “QMAC limit” described below. Amounts that are
designated as Qualified Matching Contributions shall be accounted for separately
and may be withdrawn only as permitted under the Plan.

For purposes of this Section, the following terms have the following meanings:

 

  (a) The “QMAC limit” applicable to an Eligible Employee means the greatest of
(1) 5 percent of the Eligible Employee’s Compensation, (2) the Eligible
Employee’s 401(k) Contributions for the Plan Year, or (3) 2 times the
“representative match rate” multiplied by the Eligible Employee’s 401(k)
Contributions for the Plan Year.

 

  (b) The “representative match rate” means the lowest “match rate” for any
Eligible Employee who is not a Highly Compensated Employee for the Plan Year and
who is in either (1) a determination group consisting of 1/2 of all Eligible
Employees during the Plan Year who are not Highly Compensated Employees for the
Plan Year or (2) the group consisting of all Eligible Employees who are employed
by an Employer or a Related Company on the last day of the Plan and who are not
Highly Compensated Employees for the Plan Year, whichever would provide the
greater representative rate.

 

  (c) A “match rate” means the Matching Contributions made on behalf of an
Eligible Employee for the Plan Year divided by the Eligible Employee’s 401(k)
Contributions for the Plan Year; provided, however, that if Matching
Contributions are made at different rates for different levels of Compensation,
the “match rate” shall be determined assuming 401(k) Contributions equal to 6
percent of “test compensation”, as defined in Section 7.1.

6.7 Verification of Amount of Employer Contributions by the Sponsor

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other

 

25



--------------------------------------------------------------------------------

provision of the Plan to the contrary, the Sponsor shall determine the portion
of the Employer Contribution to be made by each Employer with respect to a
Covered Employee who transfers from employment with one Employer as a Covered
Employee to employment with another Employer as a Covered Employee.

6.8 Payment of Employer Contributions

Employer Contributions made for a Contribution Period shall be paid in cash to
the Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.

In no event shall an Employer deliver Matching Contributions to the Trustee on
behalf of an Eligible Employee prior to the date the Eligible Employee performs
the services with respect to which the Matching Contribution is being made,
unless such pre-funding is to accommodate a bona fide administrative concern and
is not for the principal purpose of accelerating deductions.

6.9 Allocation Requirements for Employer Contributions

An Eligible Employee shall be eligible to receive an allocation of Employer
Contributions under this Article only if he satisfies any requirements specified
in the applicable contribution Section and also meets the requirements of this
Section.

 

  (a) A person who was an Eligible Employee during a Contribution Period shall
be eligible to receive an allocation of Regular Matching Contributions for such
Contribution Period only if he is employed as a Covered Employee on the last day
of the Contribution Period.

 

  (b) A person who was an Eligible Employee at any time during a Contribution
Period shall be eligible to receive an allocation of Qualified Nonelective
Contributions for such Contribution Period.

6.10 Vesting of Employer Contributions

A Participant’s vested interest in his Qualified Nonelective and Qualified
Matching Contributions Sub-Accounts shall be at all times 100 percent.

The vested interest of a Participant who completes an Hour of Service on or
after January 1, 2002 in his Regular Matching Contributions Sub-Account shall be
determined in accordance with the following schedule:

 

Years of Vesting Service

   Vested Interest  

Less than 1

   0 % 

 

26



--------------------------------------------------------------------------------

1, but less than 2

   20 % 

2, but less than 3

   40 % 

3, but less than 4

   60 % 

4, but less than 5

   80 % 

5 or more

   100 % 

The vested interest of a Participant who does not complete an Hour of Service on
or after January 1, 2002 in his Regular Matching Contributions Sub-Account shall
be determined in accordance with the following schedule:

 

Years of Vesting Service

   Vested Interest  

Less than 3

   0 % 

3, but less than 4

   30 % 

4, but less than 5

   40 % 

5, but less than 6

   60 % 

6, but less than 7

   80 % 

7 or more

   100 % 

6.11 100% Vesting Events

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is employed by an Employer or a Related Company on his Normal
Retirement Date, the date he becomes Disabled, or the date he dies, his vested
interest in his full Employer Contributions Sub-Account shall be 100 percent,
without regard to the number of his years of Vesting Service.

6.12 Election of Former Vesting Schedule

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less

 

27



--------------------------------------------------------------------------------

than such vested interest determined without regard to the amendment. A
Participant shall exercise his right under this Section by giving written notice
of his exercise thereof to the Administrator within 60 days after the latest of
(i) the date he receives notice of the amendment from the Administrator,
(ii) the effective date of the amendment, or (iii) the date the amendment is
adopted. Notwithstanding the foregoing, a Participant’s vested interest in his
Employer Contributions Sub-Account on the effective date of such an amendment
shall not be less than his vested interest in his Employer Contributions
Sub-Account immediately prior to the effective date of the amendment.

6.13 Forfeitures to Reduce Employer Contributions

Notwithstanding any other provision of the Plan to the contrary, the amount of
the Employer Contribution required under this Article for a Plan Year shall be
reduced by the amount of any forfeitures occurring during the Plan Year or any
prior Plan Year that are applied against Employer Contributions as provided in
Article VII or XIV, as applicable. Notwithstanding the foregoing, forfeitures
shall not be applied to reduce the amount an Employer is required to contribute
as:

 

  •  

Qualified Nonelective Contributions.

 

  •  

Qualified Matching Contributions.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

LIMITATIONS ON CONTRIBUTIONS

7.1 Definitions

For purposes of this Article, the following terms have the following meanings:

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts allocated to the Participant for the
“limitation year”:

 

  (a) all employer contributions allocated to the Participant’s account under
any qualified defined contribution plan maintained by an Employer or a Related
Company, including “elective contributions” and amounts attributable to
forfeitures applied to reduce the employer’s contribution obligation, but
excluding “catch-up contributions”;

 

  (b) all “employee contributions” allocated to the Participant’s account under
any qualified defined contribution plan maintained by an Employer or a Related
Company or any qualified defined benefit plan maintained by an Employer or a
Related Company if separate accounts are maintained under the defined benefit
plan with respect to such employee contributions;

 

  (c) all forfeitures allocated to the Participant’s account under any qualified
defined contribution plan maintained by the Employer or a Related Company;

 

  (d) all amounts allocated to an individual medical benefit account, as
described in Code Section 415(1)(2), established for the Participant as part of
a pension or annuity plan maintained by the Employer or a Related Company;

 

  (e) if the Participant is a key employee, as defined in Code
Section 419A(d)(3), all amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after that date, that are
attributable to post-retirement medical benefits allocated to the Participant’s
separate account under a welfare benefit fund, as defined in Code
Section 419(e), maintained by the Employer or a Related Company; and

 

  (f) all allocations to the Participant under a simplified employee pension.

A “catch-up contribution” means any elective deferral, as defined in Code
Section 414(v)(2)(C), that is treated as a catch-up contribution in accordance
with the provisions of Code Section 414(v).

An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a

 

29



--------------------------------------------------------------------------------

passive election) to defer under any qualified CODA as described in Code
Section 401(k), any simplified employee pension cash or deferred arrangement as
described in Code Section 402(h)(l)(B), or any plan as described in Code
Section 501(c)(l8), and any contribution made on behalf of the Participant by an
Employer or a Related Company for the purchase of an annuity contract under Code
Section 403(b) pursuant to a salary reduction agreement. For purposes of
applying the limitations described in this Article VII, the term “elective
contribution” includes designated Roth contributions and excludes “catch-up
contributions”.

An “elective 401(k) contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k) including a designated Roth contribution. For
purposes of applying the limitations described in this Article VII, the term
“elective 401(k) contribution” excludes “catch-up contributions”.

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.

An “excess deferral” with respect to a Participant means that portion of a
Participant’s 401(k) Contributions, excluding Catch-Up 401(k) Contributions, for
his taxable year that, when added to amounts deferred for such taxable year
under other plans or arrangements described in Code Section 401(k), 408(k), or
403(b) (other than any such plan or arrangement that is maintained by an
Employer or a Related Company and excluding any “catch-up contributions”), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant’s gross income under Code Section 402(g).

The “415 compensation” of a Participant for any “limitation year” means the
wages as defined in Code Section 3401(a), paid to him for such “limitation year”
by an Employer or a Related Company that would be used for purposes of income
tax withholding at the source, determined without regard to any rules that limit
compensation included in wages based on the nature or location of the employment
or services performed.

Effective for “limitation years” beginning in 2005 and thereafter, “415
compensation” does not include amounts paid to a Participant following severance
from employment unless such amounts are paid within 2 1/2 months of the
Participant’s severance from employment and (i) would otherwise have been paid
to the Participant in the course of his employment and are regular compensation
for services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation or
(ii) are payments for accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use such leave if his employment had
continued.

 

30



--------------------------------------------------------------------------------

“415 compensation” also includes (i) any elective deferral, as defined in Code
Section 402(g)(3) and (ii) any amount contributed or deferred by the Employer or
Related Company at the Participant’s election which is not includable in the
Participant’s gross income by reason of Code Section 125,132(f)(4), or 457.

In no event, however, shall the “415 compensation” of a Participant taken into
account under the Plan for any “limitation year” exceed the limit in effect
under Code Section 401(a)(17) ($220,000 for “limitation years” beginning in
2006, subject to adjustment annually as provided in Code Sections 401(a)(17)(B)
and 415(d); provided, however, that the dollar increase in effect on January 1
of any calendar year, if any, is effective for “limitation years” beginning in
such calendar year). If the “415 compensation” of a Participant is determined
over a period of time that contains fewer than 12 calendar months, then the
annual compensation limitation described above shall be adjusted with respect to
that Participant by multiplying the annual compensation limitation in effect for
the Plan Year by a fraction the numerator of which is the number of full months
in the period and the denominator of which is 12; provided, however, that no
proration is required for a Participant who is covered under the Plan for fewer
than 12 months.

A “limitation year” means the calendar year.

7.2 Code Section 402(g) Limit

In no event shall the amount of the 401(k) Contributions, excluding Catch-Up
401(k) Contributions, made on behalf of an Eligible Employee for his taxable
year, when aggregated with any “elective contributions” made on behalf of the
Eligible Employee under any other plan of an Employer or a Related Company for
his taxable year, exceed the dollar limit imposed under Code Section 402(g), as
in effect on January 1 of the calendar year in which such taxable year begins.
In the event that the Administrator determines that the reduction percentage
elected by an Eligible Employee will result in his exceeding the Code
Section 402(g) limit, the Administrator may adjust the reduction authorization
of such Eligible Employee by reducing the percentage of his 401(k) Contributions
to such smaller percentage that will result in the Code Section 402(g) limit not
being exceeded. If the Administrator determines that the 401(k) Contributions
made on behalf of an Eligible Employee would exceed the Code Section 402(g)
limit for his taxable year, the 401(k) Contributions for such Participant shall
be automatically suspended for the remainder, if any, of such taxable year.

If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
401(k) Contributions that, when aggregated with “elective contributions” made on
behalf of the Eligible Employee under any other plan of an Employer or a Related
Company, would exceed the Code Section 402(g) limit, plus any income and minus
any losses attributable

 

31



--------------------------------------------------------------------------------

thereto, shall be either re-characterized as Catch-Up 401(k) Contributions or
distributed to the Eligible Employee no later than the April 15 immediately
following such taxable year.

If excess 401(k) Contributions are distributed to a Participant or are
re-characterized as Catch-Up 401(k) Contributions in accordance with this
Section, Matching Contributions that are attributable solely to the
re-characterized or distributed 401(k) Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which re-characterization or distribution of 401(k)
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.

7.3 Distribution of “Excess Deferrals”

Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant’s taxable year that “excess deferrals”
have been made on his behalf under the Plan for such taxable year, the “excess
deferrals”, plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year.

If 401(k) Contributions are distributed to a Participant in accordance with this
Section, Matching Contributions that are attributable solely to the distributed
401(k) Contributions, plus any income and minus any losses attributable thereto,
shall be forfeited by the Participant no earlier than the date on which
distribution of 401(k) Contributions pursuant to this Section occurs and no
later than the last day of the Plan Year following the Plan Year for which the
Matching Contributions were made.

7.4 Determination of Income or Loss

The income or loss attributable to contributions in excess of a limit described
above that are distributed pursuant to this Article shall be determined for the
preceding Plan Year and the “gap period” under the method otherwise used for
allocating income or loss to Participants’ Accounts; provided, however, that
income or loss for the “gap period” may be determined as of a date that is no
more than 7 days before the date of distribution.

7.5 Code Section 415 Limitations on Crediting of Contributions and Forfeitures

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(l)(A), adjusted as provided in Code Section 415(d) (e.g., $42,000
for the “limitation year” ending in 2005) or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution for medical
benefits

 

32



--------------------------------------------------------------------------------

within the meaning of Code Section 401(h) or 419A(f)(2) after separation from
service which is otherwise treated as an “annual addition” under Code
Section 419A(d)(2) or 415(1)(1). A Participant’s 40l(k) Contributions may be
re-characterized as Catch-Up 401(k) Contributions and excluded from the
Participant’s “annual additions” for the “limitation year” to satisfy the
preceding limitation.

If the “annual addition” to the Account of a Participant in any “limitation
year” would otherwise exceed the amount that may be applied for his benefit
under the limitation contained in this Section, the limitation shall be
satisfied by reducing contributions made to the Participant’s Account to the
extent necessary in the following order:

After-Tax Contributions made by the Participant for the “limitation year”, if
any, and the Matching Contributions attributable thereto shall be reduced pro
rata.

401(k) Contributions made by the Participant for the “limitation year” and the
Matching Contributions attributable thereto, if any, shall be reduced pro rata.

Qualified Nonelective Contributions otherwise allocable to the Participant’s
Account for the “limitation year”, if any, shall be reduced.

The amount of any reduction of 401(k) or After-Tax Contributions (plus any
income attributable thereto) shall be returned to the Participant. The amount of
any reduction of Employer Contributions shall be deemed a forfeiture for the
“limitation year”.

Amounts deemed to be forfeitures under this Section shall be held unallocated in
a suspense account established for the “limitation year” and shall be applied
against the Employer’s contribution obligation for the next following
“limitation year” (and succeeding “limitation years”, as necessary). If a
suspense account is in existence at any time during a “limitation year”, all
amounts in the suspense account must be applied against the Employer’s
contribution obligation before any further contributions that would constitute
“annual additions” may be made to the Plan. No suspense account established
hereunder shall share in any increase or decrease in the net worth of the Trust.

For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual “415
compensation”, a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

7.6 Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the

 

33



--------------------------------------------------------------------------------

amount that may be applied for the Participant’s benefit under the limitation
contained in the preceding Section, such excess shall be reduced first by
returning or forfeiting, as provided under the applicable defined contribution
plan, the contributions last allocated to the Participant’s accounts for the
limitation year under all such defined contribution plans, and, to the extent
such contributions are returned to the Participant, the income attributable
thereto. If contributions are allocated to the defined contribution plans as of
the same date, any excess shall be allocated pro rata among the defined
contribution plans. For purposes of determining the order of reduction
hereunder, contributions to a simplified employee pension plan described in Code
Section 408(k) shall be deemed to have been allocated first and contributions to
a welfare benefit fund or individual medical account shall be deemed to have
been allocated next, regardless of the date such contributions were actually
allocated.

7.7 Scope of Limitations

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

TRUST FUNDS AND ACCOUNTS

8.1 General Fund

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement The General Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.

8.2 Investment Funds

The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee. Each Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.

8.3 Loan Investment Fund

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant’s name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant’s
loan Investment Fund shall be invested in the note(s) reflecting the loan(s)
made to the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant’s loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.

8.4 Income on Trust

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.

8.5 Accounts

As of the first date a contribution is made by or on behalf of a Covered
Employee there shall be established an Account in his name reflecting his
interest in the Trust. Each Account shall be maintained and administered for
each Participant and Beneficiary in accordance with the provisions of the Plan.
The balance of each Account shall be the balance of the account after all
credits and charges thereto, for and as of such date, have been made as provided
herein.

 

35



--------------------------------------------------------------------------------

8.6 Sub-Accounts

A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

 

36



--------------------------------------------------------------------------------

ARTICLE IX

LIFE INSURANCE CONTRACTS

9.1 No Life Insurance Contracts

A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

 

37



--------------------------------------------------------------------------------

ARTICLE X

DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

10.1 Future Contribution Investment Elections

Each Eligible Employee shall make an investment election in the manner and form
prescribed by the Administrator directing the manner in which the contributions
made on his behalf shall be invested. An Eligible Employee’s investment election
shall specify the percentage, in the percentage increments prescribed by the
Administrator, of such contributions that shall be allocated to one or more of
the Investment Funds with the sum of such percentages equaling 100 percent. The
investment election by a Participant shall remain in effect until his entire
interest under the Plan is distributed or forfeited in accordance with the
provisions of the Plan or until he records a change of investment election with
the Administrator, in such form as the Administrator shall prescribe. If
recorded in accordance with any rules prescribed by the Administrator, a
Participant’s change of investment election may be implemented effective as of
the business day on which the Administrator receives the Participant’s
instructions.

10.2 Deposit of Contributions

All contributions made on a Participant’s behalf shall be deposited in the Trust
and allocated among the Investment Funds in accordance with the Participant’s
currently effective investment election. If no investment election is recorded
with the Administrator at the time contributions are to be deposited to a
Participant’s Account, his contributions shall be allocated among the Investment
Funds as directed by the Administrator.

10.3 Election to Transfer Between Funds

A Participant may elect to transfer investments from any Investment Fund to any
other Investment Fund. The Participant’s transfer election shall specify a
percentage, in the percentage increments prescribed by the Administrator, of the
amount eligible for transfer that is to be transferred, which percentage may not
exceed 100 percent. Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe. Subject to any
restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, a Participant’s
transfer election may be implemented effective as of the business day on which
the Administrator receives the Participant’s instructions.

Notwithstanding any other provision of this Section to the contrary, the
Administrator may prescribe such rules restricting Participants’ transfer
elections as it deems necessary or appropriate to preclude excessive or abusive
trading or market timing.

 

38



--------------------------------------------------------------------------------

10.4 404(c) Protection

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.

 

39



--------------------------------------------------------------------------------

ARTICLE XI

CREDITING AND VALUING ACCOUNTS

11.1 Crediting Accounts

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

11.2 Valuing Accounts

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.

11.3 Plan Valuation Procedures

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

 

  (a) First, the value of the Trust Fund shall be determined by valuing all of
the assets of the Trust Fund at fair market value.

 

  (b) Next, the net increase or decrease in the value of the Trust Fund
attributable to net income and all profits and losses, realized and unrealized,
during the valuation period shall be determined on the basis of the valuation
under paragraph (a) taking into account appropriate adjustments for
contributions, loan payments, and transfers to and distributions, withdrawals,
loans, and transfers from such Trust Fund during the valuation period.

 

  (c) Finally, the net increase or decrease in the value of the Trust Fund shall
be allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share.

 

40



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Administrator may adopt such accounting
procedures as it considers appropriate and equitable to establish a
proportionate crediting of net increase or decrease in the value of the Trust
Fund for contributions, loan payments, and transfers to and distributions,
withdrawals, loans, and transfers from such Trust Fund made by or on behalf of a
Participant during the valuation period.

11.4 Unit Accounting Permitted

The Administrator may, for administrative purposes, establish unit values for
one or more Investment Fund (or any portion thereof) and maintain the accounts
setting forth each Participant’s interest in such Investment Fund (or any
portion thereof) in terras of such units, all in accordance with such rules and
procedures as the Administrator shall deem to be fair, equitable, and
administratively practicable. In the event that unit accounting is thus
established for an Investment Fund (or any portion thereof), the value of a
Participant’s interest in that Investment Fund (or any portion thereof) at any
time shall be an amount equal to the then value of a unit in such Investment
Fund (or any portion thereof) multiplied by the number of units then credited to
the Participant.

11.5 Finality of Determinations

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.

11.6 Notification

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

 

41



--------------------------------------------------------------------------------

ARTICLE XII

LOANS

12.1 Application for Loan

A Participant who is a party in interest as defined in ERISA Section 3(14) may
make application to the Administrator for a loan from his Account. Loan
withdrawals are permitted first from the Participant’s Rollover Contributions
Sub-Account and then from his 401(k) Contributions Sub-Account. Notwithstanding
the foregoing, a Participant may not receive a loan from the following:

 

  •  

that portion of his Account attributable to from his Employer Contributions
Sub-Account.

Loans shall be made to Participants in accordance with written guidelines which
are hereby incorporated into and made a part of the Plan. To the extent that
such written guidelines comply with the requirements of Code Section 72(p), but
are inconsistent with the provisions of this Article, such written guidelines
shall be given effect.

12.2 Collateral for Loan

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided, however, that in no event may the security
interest exceed 50 percent of the Participant’s vested interest under the Plan
determined as of the date as of which the loan is originated in accordance with
Plan provisions. That portion of a Participant’s Account that is not available
for loans in accordance with Section 12.1 shall be excluded in determining the
amount of the Plan’s security interest. In the case of a Participant who is an
active employee, the Participant also shall enter into an agreement to repay the
loan by payroll withholding.

No loan in excess of 50 percent of the Participant’s vested interest under the
Plan, including only that portion of the Participant’s Account that is available
for loans in accordance with Section 12.1, shall be made from the Plan.

Loans shall not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other employees.

A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default. A Participant’s Spouse must consent in writing to any
loan hereunder. Any spousal consent given pursuant to this Section must be made
within the 90-day period ending on the date the Plan acquires a security
interest in the Participant’s Account, must acknowledge the effect of the loan,
and must be witnessed by a Plan representative or a

 

42



--------------------------------------------------------------------------------

notary public. Such spousal consent shall be binding with respect to the
consenting Spouse and any subsequent Spouse with respect to the loan. A new
spousal consent shall be required if the Participant’s Account is used for
security in any renegotiation, extension, renewal, or other revision of the
loan.

12.3 Reduction of Account Upon Distribution

Notwithstanding any other provision of the Plan, the amount of a Participant’s
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant’s death prior to the commencement of distribution of
his Account and the Participant’s vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant’s
vested interest in his Account shall be adjusted by reducing the vested account
balance by the amount of the security used to repay the loan, as provided in the
preceding sentence, prior to determining the amount of the benefit payable to
each such individual.

12.4 Legal Requirements Applicable to Plan Loans

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

 

  (a) The amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company) shall not exceed the lesser of:

 

  (i) $50,000, reduced by the excess, if any, of the highest outstanding balance
of any other loan to the Participant from the Plan or any other plan maintained
by an Employer or a Related Company during the preceding 12-month period over
the outstanding balance of such loans on the date a loan is made hereunder; or

 

  (ii) 50 percent of the vested portions of the Participant’s Account and his
vested interest under all other plans maintained by an Employer or a Related
Company.

 

  (b) The term of any loan to a Participant shall be no greater than 5 years,
except in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined under Code Section 121) of the
Participant.

 

  (c) Substantially level amortization shall be required over the term of the
loan with payments made not less frequently than quarterly. Notwithstanding the
foregoing, if so provided in the written guidelines applicable to Plan loans,
the amortization

 

43



--------------------------------------------------------------------------------

  schedule may be waived and payments suspended while a Participant is on a
leave of absence from employment with an Employer or any Related Company (for
periods in which the Participant does not perform military service as described
in paragraph (d) below), provided that all of the following requirements are
met:

 

  (i) Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

 

  (ii) Payments resume after the earlier of (a) the date such leave of absence
ends or (b) the one-year anniversary of the date such leave began;

 

  (iii) The period during which payments are suspended does not exceed one year;

 

  (iv) Payments resume in an amount not less than the amount required under the
original amortization schedule; and

 

  (v) The waiver of the amortization schedule does not extend the period of the
loan beyond the maximum period permitted under this Article.

 

  (d) If a Participant is absent from employment with any Employer or any
Related Company for a period during which he performs services in the uniformed
services (as defined in chapter 45 of title 38 of the United States Code),
whether or not such services constitute qualified military service, the
suspension of payments shall not be taken into account for purposes of applying
either paragraph (b) or paragraph (c) of this Section provided that all of the
following requirements are met:

 

  (i) Payments resume upon completion of such military service;

 

  (ii) Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

 

  (iii) Upon resumption, payments are made no less frequently than required
under the original amortization schedule and continue under such schedule until
the loan is repaid in full; and

 

  (iv) The loan is repaid in full, including interest accrued during the period
of such military service, no later than the maximum period otherwise permitted
under this Article extended by the period of such military service.

 

  (e) The loan shall be evidenced by a legally enforceable agreement that
demonstrates compliance with the provisions of this Section.

 

44



--------------------------------------------------------------------------------

  (f) Subject to the requirements of the Servicemembers Civil Relief Act, the
interest rate on any loan to a Participant shall be a reasonable interest rate
commensurate with current interest rates charged for loans made under similar
circumstances by persons in the business of lending money.

12.5 Administration of Loan Investment Fund

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant’s name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant’s loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election. The balance of the Participant’s loan
Investment Fund shall be decreased by the amount of principal payments and the
loan Investment Fund shall be terminated when the loan has been repaid in full.

12.6 Default

If either (i) a Participant fails to make or cause to be made, any payment
required under the terms of the loan within 90 days following the date on which
such payment shall become due, unless payment is not made because the
Participant is on a leave of absence and the amortization schedule is waived as
provided in paragraph (c) or (d) of Section 12.4, or (ii) there is an
outstanding principal balance existing on a loan after the last scheduled
repayment date (extended as provided in Section 12.4(d), if applicable), the
Administrator shall direct the Trustee to declare the loan to be in default, and
the entire unpaid balance of such loan, together with accrued interest, shall be
immediately due and payable. In any such event, if such balance and interest
thereon is not then paid, the Trustee shall charge the Account of the borrower
with the amount of such balance and interest as of the earliest date a
distribution may be made from the Plan to the borrower without adversely
affecting the tax qualification of the Plan or of the cash or deferred
arrangement.

12.7 Deemed Distribution Under Code Section 72(p)

If a Participant’s loan is in default as provided in Section 12.6, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan; provided, however, that the taxable
portion of such deemed distribution shall be reduced in accordance with the
provisions of Code Section 72(e) to the extent the deemed distribution is
attributable to the Participant’s After-Tax Contributions.

 

45



--------------------------------------------------------------------------------

If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account unless either (a) there is a legally enforceable arrangement among the
Participant, the Plan, and the Participant’s employer that repayment of such
loan shall be made by payroll withholding or (b) the loan is secured by such
additional collateral consisting of real, personal, or other property
satisfactory to the Administrator to provide adequate security for the loan.

12.8 Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)

The balance of any loan that is deemed to have been distributed to a Participant
hereunder shall cease to be an outstanding loan for purposes of Code
Section 72(p) and a Participant shall not be treated as having received a
taxable distribution when his Account is offset by such outstanding loan balance
as provided in Section 12.6. Any interest that accrues on a loan after it is
deemed to have been distributed shall not be treated as an additional loan to
the Participant and shall not be included in the Participant’s taxable income as
a deemed distribution. Notwithstanding the foregoing, however, unless a
Participant repays such loan, with interest, the amount of such loan, with
interest thereon calculated as provided in the original loan note, shall
continue to be considered an outstanding loan for purposes of determining the
maximum permissible amount of any subsequent loan under Section 12.4(a).

If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan solely for purposes of determining the taxable portion
of the Participant’s Account and shall not be treated as After-Tax Contributions
for any other Plan purpose, including application of the limitations on
contributions applicable under Code Sections 401 (m) and 415.

The provisions of this Section regarding treatment of loans that are deemed
distributed shall not apply to loans made prior to January 1, 2002, except to
the extent provided under the transition rules in Q & A 22(c)(2) of
Section 1.72(p)-l of the Treasury Regulations.

12.9 Special Rules Applicable to Loans

Any loan made hereunder shall be subject to the following rules:

 

  (a) Maximum Number of Outstanding Loans: A Participant with an outstanding
loan may not apply for another loan until the existing loan is paid in full and
may not refinance an existing loan or obtain a second loan for the purpose of
paying off the existing loan. The provisions of this paragraph shall not apply
to any loans made prior to the effective date of this amendment and restatement;
provided,

 

46



--------------------------------------------------------------------------------

  however, that any such loan shall be taken into account in determining whether
a Participant may apply for a new loan hereunder.

 

  (b) Limit on Loans Made During 12-Month Period: Regardless of the number of
loans outstanding to a Participant, no more than one loan shall be made to the
Participant during a Plan Year or such other consistent 12-month period
designated by the Administrator.

 

  (c) Pre-Payment Without Penalty: A Participant may pre-pay the full
outstanding balance of any loan hereunder prior to the date it is due without
penalty.

 

  (d) Effect of Termination of Employment: Upon a Participant’s termination of
employment, the balance of any outstanding loan hereunder shall immediately
become due and owing.

12.10 Prior Loans

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement shall be administered in accordance with the provisions of the note
reflecting such loan and shall remain outstanding until repaid in accordance
with its terms.

 

47



--------------------------------------------------------------------------------

ARTICLE XIII

WITHDRAWALS WHILE EMPLOYED

13.1 Non-Hardship Withdrawals of After-Tax Contributions

A Participant who is employed by an Employer or a Related Company may elect at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal or, if the Participant’s Account is subject to the
“automatic annuity” provisions of Article XVI, a withdrawal through the purchase
of a Qualified Joint and Survivor Annuity or a Single Life Annuity as provided
in Article XVI from his After-Tax Contributions Sub-Account.

13.2 Non-Hardship Withdrawals of Restricted Contributions

A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal or, if the Participant’s
Account is subject to the “automatic annuity” provisions of Article XVI, a
withdrawal through the purchase of a Qualified Joint and Survivor Annuity or a
Single Life Annuity as provided in Article XVI from his vested interest in any
of the following Sub-Accounts:

 

  •  

his 401(k) Contributions Sub-Account.

13.3 Non-Hardship Withdrawals of Matching Contributions

A Participant who has attained age 59 1/2 and who is employed by an Employer or
a Related Company may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal or, if the Participant’s
Account is subject to the “automatic annuity” provisions of Article XVI, a
withdrawal through the purchase of a Qualified Joint and Survivor Annuity or a
Single Life Annuity as provided in Article XVI, from the portion of his Regular
Matching Contributions Sub-Account made prior to July 1, 2002 and transferred to
the Plan from the Taco Cabana Retirement Savings Plan.

13.4 Special In-Service Withdrawals While On Military Leave

A Participant who is employed by an Employer or a Related Company and who is
absent from employment because of qualified military service as described in
Code Section 414(u) may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal or, if the Participant’s
Account is subject to the “automatic annuity” provisions of Article XVI, a
withdrawal through the purchase of a Qualified Joint and Survivor Annuity or a
Single Life Annuity as provided in Article XVI of all or a portion of his vested
interest in his Account.

 

48



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant may not make an in-service
withdrawal from the following Sub-Accounts unless the Participant has attained
age 59 1/2 or incurred a hardship, as defined below:

 

  •  

his 401 (k) Contributions Sub-Account.

 

  •  

his Qualified Nonelective Contributions Sub-Account; provided, however, that if
the Participant has not attained age 59 1/2, he may not withdraw any portion of
his Qualified Nonelective Contributions Sub-Account.

 

  •  

his Qualified Matching Contributions Sub-Account; provided, however, that if the
Participant has not attained age 59 1/2, he may not withdraw any portion of his
Qualified Matching Contributions Sub-Account.

13.5 Overall Limitations on Non-Hardship Withdrawals

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

  (a) A Participant must apply for a non-hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

 

  (b) Non-hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.

 

  (c) If a Participant’s Account is subject to the “automatic annuity”
provisions of Article XVI, the Participant’s Spouse must consent to any
withdrawal hereunder, unless the withdrawal is made in the form of a Qualified
Joint and Survivor Annuity.

13.6 Hardship Withdrawals

A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal or, if the
Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, a withdrawal through the purchase of a Qualified Joint and Survivor
Annuity or a Single Life Annuity as provided in Article XVI from his vested
interest in any of the following Sub-Accounts:

 

  •  

his 401(k) Contributions Sub-Account, excluding any income credited to such
Sub-Account after December 31, 1988.

 

49



--------------------------------------------------------------------------------

  •  

his Regular Matching Contributions Sub-Account.

13.7 Hardship Determination

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant. An immediate and heavy financial need of the Participant means a
financial need on account of:

 

  (a) expenses previously incurred by or necessary to obtain for the
Participant, the Participant’s Spouse, or any dependent of the Participant (as
defined in Code Section 152, without regard to subsections (b)(l), (b)(2), and
(d)(l)(B) thereof) medical care deductible under Code Section 213(d), determined
without regard to whether the expenses exceed any applicable income limit;

 

  (b) costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

  (c) payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post secondary education for the Participant, or the
Participant’s Spouse, child or other dependent (as defined in Code Section 152,
without regard to subsections (b)(l), (b)(2) and (d)(l)(B) thereof);

 

  (d) payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on the Participant’s
principal residence;

 

  (e) payment of funeral or burial expenses for the Participant’s deceased
parent, Spouse, child or dependent (as defined in Code Section 152, without
regard to subsections (b)(l), (b)(2) and (d)(l)(B) thereof);

 

  (f) expenses for the repair of damage to the Participant’s principal residence
that would qualify for a casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds any applicable income
limit); and

 

  (g) with respect only to hardship withdrawals from a Participant’s Regular
Matching Contributions Sub-Account, such other facts and circumstances that the
Administrator determines, based on uniform and non-discriminatory criteria,
adversely effect the Participant’s financial security.

13.8 Satisfaction of Necessity Requirement for Hardship Withdrawals

A withdrawal from a Participant’s 401(k) and Qualified Matching Contributions
Sub-Account shall be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant only if the Participant satisfies one of the
following sets of conditions as elected by the Participant:

 

50



--------------------------------------------------------------------------------

  (a) The Participant represents, and the Administrator has no actual knowledge
to the contrary, that the need cannot be relieved

 

  (i) through reimbursement or compensation by insurance or otherwise,

 

  (ii) by reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need,

 

  (iii) by cessation of 401(k) Contributions or After-Tax Contributions

 

  (iv) by other distributions or nontaxable (at the time of the loan) loans from
plans maintained by an Employer or any Related Company, or

 

  (v) by borrowing from commercial sources on reasonable commercial terms.

To the extent that the Participant’s hardship can be partially relieved by any
of the sources above, other than borrowing from commercial sources, the
Participant must utilize such source before a hardship withdrawal is deemed
necessary under the Plan. For purposes of the foregoing, a Participant’s
resources shall be deemed to include those assets of his Spouse and minor
children that are reasonably available to the Participant.

 

  (b) The Participant satisfies all of the following requirements:

 

  (i) The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.

 

  (ii) The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.

 

  (iii) The Participant’s 401(k) Contributions and After-Tax Contributions and
the Participant’s “elective contributions” and “employee contributions”, as
defined in Section 7.1, under all other qualified and non qualified deferred
compensation plans maintained by an Employer or any Related Company shall be
suspended for at least 6 months after his receipt of the withdrawal.

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his 401(k) Contributions are suspended in accordance with this Section.

13.9 Conditions and Limitations on Hardship Withdrawals

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

51



--------------------------------------------------------------------------------

  (a) A Participant must apply for a hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

 

  (b) Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.

 

  (c) The amount of a hardship withdrawal may include any amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution.

 

  (d) If a Participant’s Account is subject to the “automatic annuity”
provisions of Article XVI, the Participant’s Spouse must consent to any hardship
withdrawal hereunder, unless the withdrawal is made in the form of a Qualified
Joint and Survivor Annuity.

13.10 Order of Withdrawal from a Participant’s Sub-Accounts

Distribution of a withdrawal amount shall be made from a Participant’s
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

 

52



--------------------------------------------------------------------------------

ARTICLE XIV

TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

14.1 Termination of Employment and Settlement Date

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.

14.2 Separate Accounting for Non-Vested Amounts

If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan and the non-vested portion of his Employer
Contributions Sub-Account was not forfeited as provided in the following
Section, his vested interest in his Employer Contributions Sub-Account shall be
an amount (“X”) determined by the following formula:

X = P(AB + D)-D

For purposes of the formula:

 

  P   =    The Participant’s vested interest in his Employer Contributions
Sub-Account on the date distribution is to be made.   AB   =    The balance of
the Participant’s Employer Contributions Sub-Account as of the Valuation Date
immediately preceding the date distribution is to be made.   D   =    The amount
of all prior distributions from the Participant’s Employer Contributions
Sub-Account. Amounts deemed to have been distributed to a Participant pursuant
to Code Section 72(p), but which have not actually been offset against the
Participant’s Account balance shall not be considered distributions hereunder.

14.3 Disposition of Non-Vested Amounts

That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

 

53



--------------------------------------------------------------------------------

  (a) If the Participant has no vested interest in his Account upon the
occurrence of his Settlement Date or his vested interest in his Account as of
the date of distribution does not exceed $5,000, resulting in the distribution
or deemed distribution to the Participant of his entire vested interest in his
Account, the non-vested balance in the Participant’s Employer Contributions
Sub-Account shall be forfeited and his Account closed as of (i) the
Participant’s Settlement Date, if the Participant has no vested interest in his
Account and is therefore deemed to have received distribution on that date, or
(ii) the date actual distribution is made to the Participant.

 

  (b) If the Participant’s vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance in the Participant’s
Employer Contributions Sub-Account shall be forfeited and his Account closed as
of the date the single sum payment occurs, provided that such distribution is
made because of the Participant’s Settlement Date. A distribution is deemed to
be made because of a Participant’s Settlement Date if it occurs prior to the end
of the second Plan Year beginning on or after the Participant’s Settlement Date.

 

  (c) If neither paragraph (a) nor paragraph (b) is applicable, the non-vested
balance remaining in the Participant’s Employer Contributions Sub-Account shall
continue to be held in such Sub-Account and shall not be forfeited until the
date the Participant incurs 5-consecutive Breaks in Service.

14.4 Treatment of Forfeited Amounts

Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture shall be applied against
the Employer Contribution obligations for any subsequent Contribution Period of
the Employer for which the Participant last performed services as an Employee.
Notwithstanding the foregoing, however, should the amount of all such
forfeitures for any Contribution Period with respect to any Employer exceed the
amount of such Employer’s Employer Contribution obligations for the Contribution
Period, the excess amount of such forfeitures shall be held unallocated in a
suspense account established with respect to the Employer and shall be applied
against the Employer’s Employer Contribution obligations for the following
Contribution Period.

14.5 Recrediting of Forfeited Amounts

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of the above Section entitled “Disposition of Non-Vested Amounts” and who is
reemployed by an Employer or a Related Company shall have such forfeited amounts
recredited to a new

 

54



--------------------------------------------------------------------------------

Account in his name, without adjustment for interim gains or losses experienced
by the Trust, if:

 

  (a) he returns to employment with an Employer or a Related Company before he
incurs 5-consecutive Breaks in Service commencing after the date he received, or
is deemed to have received, distribution of his vested interest in his Account;

 

  (b) he resumes employment covered under the Plan before the earlier of (i) the
end of the 5-year period beginning on the date he is reemployed or (ii) the date
he incurs 5-consecutive Breaks in Service commencing after the date he received,
or is deemed to have received, distribution of his vested interest in his
Account; and

 

  (c) if he received actual distribution of his vested interest in his Account,
he repays to the Plan the full amount of such distribution that is attributable
to Employer Contributions before the earlier of (i) the end of the 5-year period
beginning on the date he is reemployed or (ii) the date he incurs 5-consecutive
Breaks in Service commencing after the date he received distribution of his
vested interest in his Account.

Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants’ Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

 

55



--------------------------------------------------------------------------------

ARTICLE XV

DISTRIBUTIONS

15.1 Distributions to Participants

Subject to the provisions of the Section below entitled “Code Section 401(a)(9)
Requirements,” a Participant whose Settlement Date occurs shall receive
distribution of his vested interest in his Account in the form provided under
Article XVI beginning as soon as reasonably practicable following his Settlement
Date or the date his application for distribution is filed with the
Administrator, if later.

15.2 Partial Distributions to Retired or Terminated Participants

A Participant whose Settlement Date has occurred, but who has not reached his
Required Beginning Date may elect to receive distribution of all or any portion
of his Account at any time prior to his Required Beginning Date in a cash
withdrawal or in any other form provided in Article XVI, subject to any
applicable spousal consent requirements.

15.3 Distributions to Beneficiaries

Subject to the provisions of the Section below entitled “Code Section 401(a)(9)
Requirements,” if a Participant dies prior to his Benefit Payment Date, his
Beneficiary shall receive distribution of the Participant’s vested interest in
his Account in the form provided under Article XVI beginning as soon as
reasonably practicable following the date the Beneficiary’s application for
distribution is filed with the Administrator. If distribution is to be made to a
Participant’s Spouse, it shall be made available within a reasonable period of
time after the Participant’s death that is no less favorable than the period of
time applicable to other distributions.

If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death.

15.4 Code Section 401(a)(9) Requirements

The provisions of this Section take precedence over any inconsistent provision
of the Plan; provided, however, that the provisions of this Section are not
intended to create additional forms of payment that are not otherwise provided
under Article XVI.

To the extent required under Code Section 401(a)(9), all distributions made from
the Plan shall be determined and made in accordance with the provisions of Code
Section 401(a)(9) and the Treasury Regulations issued thereunder, as set forth
in this Section. If

 

56



--------------------------------------------------------------------------------

distribution is made through the purchase of an annuity contract, as provided in
Article XVI, the terms of such annuity contract shall satisfy the requirements
of Code Section 401(a)(9) and the Treasury Regulations issued thereunder.

 

  (a) A Participant’s vested interest in his Account shall be distributed, or
begin to be distributed to the Participant no later than the Participant’s
Required Beginning Date.

 

  (b) Following the Participant’s Required Beginning Date, the minimum amount
that will be distributed for each “distribution calendar year”, up to and
including the “distribution calendar year” that includes the Participant’s date
of death, is the lesser of:

 

  (i) the quotient obtained by dividing the Participant’s “mrd account balance”
by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9, Q & A-2 of the Treasury Regulations, using the
Participant’s age as of the Participant’s birthday in the “distribution calendar
year”, or

 

  (ii) if the Participant’s sole “designated beneficiary” for a “distribution
calendar year” is the Participant’s Spouse, the quotient obtained by dividing
the Participant’s “mrd account balance” by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9, Q & A-3 of the Treasury
Regulations, using the Participants and Spouse’s attained ages as of the
Participant’s and Spouse’s birthdays in the “distribution calendar year”.

 

  (c) If a Participant dies on or after his Required Beginning Date, but before
his vested interest in his Account has been distributed in full, the remainder
of the Participant’s vested Account balance shall be distributed, or begin to be
distributed to the Participant’s Beneficiary as soon as reasonably practicable
following the Participant’s death.

 

  (d) The minimum amount that will be distributed to a Participant’s Beneficiary
for each “distribution calendar year” following the year in which the
Participant’s death occurs is:

 

  (i) If the Participant’s Beneficiary is a “designated beneficiary”, the
quotient obtained by dividing the Participant’s “mrd account balance” by the
longer of:

 

  (A) the remaining life expectancy of the Participant, calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year, or

 

57



--------------------------------------------------------------------------------

  (B) the remaining life expectancy of the “designated beneficiary”, calculated
as provided in (1) or (2) below, as applicable.

 

  (1) If the Participant’s Spouse is his sole “designated beneficiary”, the
Spouse’s remaining life expectancy is calculated for each “distribution calendar
year” using the surviving Spouse’s age as of the Spouse’s birthday during that
calendar year. For “distribution calendar years” after the year of the surviving
Spouse’s death, the remaining life expectancy is calculated using the age of the
surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent year.

 

  (2) If the Participant’s Spouse is not the sole “designated beneficiary”, the
“designated beneficiary’s” remaining life expectancy is calculated for each
“distribution calendar year” using his age in the calendar year following the
Participant’s death, reduced by one for each subsequent year.

 

  (ii) If the Participant’s Beneficiary is not a “designated beneficiary”
(determined as of September 30 of the calendar year following the year of the
Participant’s death), the quotient obtained by dividing the Participant’s “mrd
account balance” by the Participant’s remaining life expectancy calculated using
the age of the Participant in the calendar year of death, reduced by one for
each subsequent year.

 

  (iii) Minimum distribution amounts shall be determined using the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations
and the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the
Treasury Regulations.

 

  (e) If a Participant dies before his Required Beginning Date and before his
vested interest in his Account has been distributed in full, the Participant’s
vested Account balance shall be distributed or begin to be distributed as
provided below:

 

  (i)

If distribution is to be made in a single sum payment, distribution shall be
made no later than December 31 of the calendar year containing the 5th
anniversary of the Participant’s death; provided, however, that if the
Participant’s Spouse is his sole “designated beneficiary” with respect to all or
any portion of the Participant’s vested Account, the Spouse may elect to
postpone payment until December 31 of the calendar year in which the Participant
would have attained age 70 1/2, if later. The Spouse’s election to defer payment
must be made no later than September 30 of the calendar

 

58



--------------------------------------------------------------------------------

  year that contains the 5th anniversary of the Participant’s death. If a
Participant’s “designated beneficiary” does not wish to receive payment in a
single sum, but would prefer to receive minimum payments as provided in the
following paragraph, the Participant’s “designated beneficiary” must notify the
Administrator of his election no later than September 30 of the calendar year
following the calendar year of the Participant’s death; provided, however, that
if the Participant’s Spouse is his sole “designated beneficiary” with respect to
all or any portion of the Participant’s vested Account, the Spouse must notify
the Administrator of her election no later than September 30 of the calendar
year in which minimum distributions would be required to commence to the
Participant’s Spouse under this Section or, if earlier, September 30 of the
calendar year that contains the 5th anniversary of the Participant’s death.

 

  (ii) If distribution is to be made to a Participant’s “designated beneficiary”
in a form other than a single sum payment, distribution shall be made in
accordance with the following requirements:

 

  (A)

Distribution shall commence to the Participant’s “designated beneficiary” no
later than December 31 of the calendar year following the calendar year of the
Participant’s death; provided, however, that if the Participant’s Spouse is his
sole “designated beneficiary” with respect to all or any portion of the
Participant’s vested Account, the Spouse may elect to postpone commencement
until December 31 of the calendar year in which the Participant would have
attained age 70 1/ 2, if later. The Spouse’s election to defer payment must be
made no later than September 30 of the calendar year following the calendar year
of the Participant’s death.

 

  (B) The minimum amount that will be distributed to the “designated
beneficiary” for each “distribution calendar year” during the “designated
beneficiary’s” lifetime is the quotient obtained by dividing the Participant’s
“mrd account balance” by the “designated beneficiary’s” remaining life
expectancy.

 

  (C) The “designated beneficiary’s” remaining life expectancy is determined for
the first “distribution calendar year” using the Single Life Table in
Section 1.401 (a)(9)-9, Q & A-l of the Treasury Regulations, and the “designated
beneficiary’s” age as of his or her birthday in the calendar year immediately
following the calendar year of the Participant’s death. In subsequent
“distribution calendar years,” the “designated beneficiary’s” remaining life
expectancy is determined as follows:

 

59



--------------------------------------------------------------------------------

  (1) If the Participant’s Spouse is not the Participant’s sole “designated
beneficiary,” the “life expectancy” determined above is reduced by one for each
calendar year that has elapsed after the calendar year immediately following the
calendar year of the Participant’s death.

 

  (2) If the Participant’s surviving Spouse is the Participant’s sole
“designated beneficiary,” the “designated beneficiary’s” remaining “life
expectancy” shall be re-determined for each subsequent “distribution calendar
year” using the Single Life Table in Section 1.401 (a)(9)-9 of the Treasury
Regulations, and the “designated beneficiary’s” age as of the “designated
beneficiary’s” birthday in the “distribution calendar year.”

 

  (iii) A Participant’s Spouse qualifies as the Participant’s sole “designated
beneficiary” if she is entitled to the Participant’s entire vested interest in
his Account or his entire vested interest in a segregated portion of the
Participant’s Account and no other “designated beneficiary” is entitled to any
portion of that interest unless the Spouse dies prior to receiving full
distribution of that interest.

 

  (iv) If the Participant’s Spouse is a sole “designated beneficiary” with
respect to all or any portion of the Participant’s interest and the Spouse dies
after the Participant but before distributions to the Spouse begin, the rules
described above shall be applied with respect to the interest for which the
Spouse was the sole “designated beneficiary,” substituting the date of the
Spouse’s death for the date of the Participant’s death.

 

  (v) If there is no “designated beneficiary” as of September 30 of the calendar
year following the calendar year of the Participant’s death, the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the 5th anniversary of the Participant’s death.

 

  (f) For purposes of this Section the following terms have the following
meanings:

 

  (i) A Participant’s “designated beneficiary” means the individual who is the
Participant’s Beneficiary under Article XVII of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Treasury Regulations
Section 1.401(a)(9)-4.

 

  (ii) A “distribution calendar year” means a calendar year for which a minimum
payment is required. The first year for which a minimum payment is required
depends on whether distribution begins before or after the Participant’s death.
If distribution begins before the Participant’s death,

 

60



--------------------------------------------------------------------------------

the first “distribution calendar year” is the calendar year immediately
preceding the calendar year that contains the Participant’s Required Beginning
Date. If distribution begins after the Participant’s death, the first
“distribution calendar year” is the calendar year in which distributions are
required to begin under paragraph (c) of this Section.

The required minimum payment for the Participant’s first “distribution calendar
year” must be made on or before the Participant’s Required Beginning Date. The
required minimum payment for other “distribution calendar years,” including the
required minimum payment for the “distribution calendar year” in which the
Participant’s Required Beginning Date occurs, must be made on or before
December 31 of that “distribution calendar year.”

 

  (iii) A Participant’s “mrd account balance” means the Participant’s Account
balance as of the last Valuation Date in the calendar year immediately preceding
the “distribution calendar year” (the “valuation calendar year”), adjusted as
follows:

 

  (A) Such Account balance shall be increased by the amount of any contributions
made and allocated or forfeitures allocated to the Account balance as of dates
in the “valuation calendar year” after the Valuation Date.

 

  (B) Such Account balance shall be decreased by distributions made in the
“valuation calendar year” after the Valuation Date.

The Account balance for the “valuation calendar year” includes any amounts
rolled over or transferred to the Plan either in the “valuation calendar year”
or in the “distribution calendar year” if distributed or transferred in the
“valuation calendar year.”

15.5 Cash Outs and Participant Consent

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date.

If a Participant has no vested interest in his Account on his Settlement Date,
he shall be deemed to have received distribution of such vested interest on his
Settlement Date.

If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date or
the date he attains

 

61



--------------------------------------------------------------------------------

age 62, if later, without the Participant’s written consent and, if the
Participant has a Spouse and his Account is subject to the “automatic annuity”
provisions of Article XVI, the written consent of such Spouse. Notwithstanding
the foregoing, spousal consent shall not be required if distribution is made
through the purchase of a Qualified Joint and Survivor Annuity or the Spouse
cannot be located or spousal consent cannot be obtained for other reasons set
forth in Code Section 401(a)(l 1) and regulations issued thereunder.

If a Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, the Participant’s vested interest in his Account shall be deemed to
exceed $5,000 if the Participant’s Benefit Payment Date has occurred with
respect to amounts currently held in his Account and as of such Benefit Payment
Date his vested interest in his Account exceeded $5,000.

15.6 Automatic Rollover of Mandatory Distributions

If distribution of a Participant’s vested interest is to be made to a
Participant as provided in the preceding Section before the later of the
Participant’s Normal Retirement Date or the date the Participant attains age 62,
and the amount of such vested interest exceeds $1,000, distribution of such
vested interest shall be made through a direct rollover to an individual
retirement plan selected by the Administrator, unless the Participant
affirmatively elects distribution in a single sum payment or through a direct
rollover to an “eligible retirement plan” (as defined in Code
Section 402(c)(8)(B), modified as provided in Code Section 401(a)(31)(E))
specified by the Participant. Any distribution made to a Participant’s surviving
Spouse or other Beneficiary or to an alternate payee under a qualified domestic
relations order shall not be subject to the automatic rollover provisions
described in the preceding sentence.

15.7 Required Commencement of Distribution

Unless the Participant elects a later date, distribution of his vested interest
in his Account shall commence to the Participant no later than 60 days after the
close of the Plan Year in which occurs the latest of (i) the Participant’s
Normal Retirement Date, (ii) the Participant’s attainment of age 65, (iii) the
tenth anniversary of the year in which the Participant commenced participation,
or (iv) the Participant’s Settlement Date. A Participant who does not make
application for his benefit to commence shall be deemed to have elected to
postpone distribution hereunder.

15.8 Reemployment of a Participant

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

 

62



--------------------------------------------------------------------------------

15.9 Restrictions on Alienation

Except as provided in Code Section 401 (a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(l3)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Treasury Regulations
Section 1.401(a)-13(b)(2) (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

15.10 Facility of Payment

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual’s
court appointed guardian or to another person with a valid power of attorney.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which the payment would otherwise have been paid to the individual
found incapable of attending to his financial affairs and shall be a complete
discharge of any liability therefor under the Plan.

If distribution is to be made to a minor Beneficiary, the Administrator may, in
its discretion, pay the amount to a duly qualified guardian or other legal
representative, to an adult relative under the applicable state Uniform Gifts to
Minors Act, as custodian, or to a trust that has been established for the
benefit of the minor. Any such payment shall be charged to the Account from
which the payment would otherwise have been paid to the minor and shall be a
complete discharge of any liability therefor under the Plan.

15.11 Inability to Locate Payee and Non-Negotiated Checks

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, such as
(1) providing a distribution notice to the lost Participant at his/her last
known address by certified mail, (2) use of the Internal Revenue Service letter
forwarding

 

63



--------------------------------------------------------------------------------

program under IRS Revenue Procedure 94-22, (3) use of a commercial locater
service, the internet or other general search method, or (4) use of the Social
Security Administration search program, that benefit will be forfeited. However,
if the payee later files a claim for that benefit, the benefit will be restored.

If a distribution check has been issued and is outstanding for more than 180
days and the Administrator has been unable to locate the payee after diligent
efforts have been made to do so, then except as specifically directed by the
Administrator, the amount of the check shall be re-deposited to the Plan and
forfeited. However, if the payee is subsequently located, the check amount will
be restored to an Account established on the payee’s behalf, without adjustment
for investment gains or losses since the date of issuance.

Any amount forfeited under this Section shall be applied against the Employer
Contribution obligations for any subsequent Contribution Period of the Employer
for which the Participant last performed services as an Employee.
Notwithstanding the foregoing, however, should the amount of all such
forfeitures for any Contribution Period with respect to any Employer exceed the
amount of such Employer’s Employer Contribution obligations for the Contribution
Period, the excess amount of such forfeitures shall be held unallocated in a
suspense account established with respect to the Employer and shall be applied
against the Employer’s Employer Contribution obligations for the following
Contribution Period.

15.12 Distribution Pursuant to Qualified Domestic Relations Orders

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

 

64



--------------------------------------------------------------------------------

ARTICLE XVI

FORM OF PAYMENT

16.1 Definitions

For purposes of this Article, the following terms have the following meanings:

The “automatic annuity form” means the form of annuity that will be purchased on
behalf of a Participant who has elected to receive distribution through the
purchase of an annuity contract that provides for payment over his life (or
whose Account includes assets transferred directly from a plan subject to Code
Section 417) unless the Participant elects another form of annuity.

A “qualified election” means an election that is made during the qualified
election period. A “qualified election” of a form of payment other than a
Qualified Joint and Survivor Annuity or designating a Beneficiary other than the
Participant’s Spouse to receive amounts otherwise payable as a Qualified
Preretirement Survivor Annuity must include the written consent of the
Participant’s Spouse, if any. A Participant’s Spouse will be deemed to have
given written consent to the Participant’s election if the Participant
establishes to the satisfaction of a Plan representative that such consent
cannot be obtained because the Spouse cannot be located or because of other
circumstances set forth in Code Section 401(a)(l1) and regulations issued
thereunder. The Spouse’s written consent must acknowledge the effect of the
Participant’s election and must be witnessed by a Plan representative or a
notary public. In addition, the Spouse’s written consent must either (i) specify
the form of payment selected instead of a Qualified Joint and Survivor Annuity,
if applicable, and that such form may not be changed (except to a Qualified
Joint and Survivor Annuity) without written spousal consent and specify any
non-Spouse Beneficiary designated by the Participant, if applicable, and that
such Beneficiary may not be changed without written spousal consent or
(ii) acknowledge that the Spouse has the right to limit consent as provided in
clause (i), but permit the Participant to change the form of payment selected or
the designated Beneficiary without the Spouse’s further consent Any written
consent given or deemed to have been given by a Participant’s Spouse hereunder
shall be irrevocable and shall be effective only with respect to such Spouse and
not with respect to any subsequent Spouse.

The “qualified election period” with respect to the “automatic annuity form”
means the 90-day period ending on a Participant’s Benefit Payment Date. The
“qualified election period” with respect to a Qualified Preretirement Survivor
Annuity means the period beginning on the later of (i) the date his Account
becomes subject to the automatic annuity provisions of this Article or (ii) the
first day of the Plan Year in which the Participant attains age 35 or, if he
terminates employment prior to such date, the day he terminates employment with
his Employer and all Related Companies. A Participant whose employment has not
terminated may make a “qualified election” designating a Beneficiary other than
his Spouse prior to the Plan Year in which he attains age 35;

 

65



--------------------------------------------------------------------------------

provided, however, that such election shall cease to be effective as of the
first day of the Plan Year in which the Participant attains age 35.

16.2 Normal Form of Payment

Subject to the Qualified Preretirement Survivor Annuity requirements described
in this Article, unless a Participant, or his Beneficiary, if the Participant
has died, elects an optional form of payment, distribution shall be made to the
Participant, or his Beneficiary, as the case may be, in a single sum payment.

16.3 Optional Forms of Payment

A Participant, or his Beneficiary, as the case may be, may elect to receive
distribution of all or a portion of his Account in one of the following optional
forms of payment:

 

  (a) Installment Payments—Distribution shall be made in a series of monthly,
quarterly, annual, or semi-annual installments over a specified period. Payments
hereunder must satisfy the distribution requirements described in the Section of
Article XV entitled “Code Section 401(a)(9) Requirements.” Each installment
shall be equal in amount except as necessary to adjust for any changes in the
value of the Participant’s Account.

 

  (b) Annuity Contract—Distribution shall be made through the purchase of a
single premium, nontransferable annuity contract for such term and in such form
as the Participant, or his Beneficiary, as the case may be, shall select,
subject to the automatic annuity requirements described in this Article;
provided, however, that a Participant’s Beneficiary may not elect to receive
distribution of an annuity payable over the joint lives of the Beneficiary and
any other individual. The terms of any annuity contract purchased hereunder and
distributed to a Participant or his Beneficiary shall comply with the
requirements of the Plan.

16.4 Change of Election

Subject to the automatic annuity requirements of this Article, a Participant or
Beneficiary who has elected an optional form of payment may revoke or change his
election at any time prior to his Benefit Payment Date by filing his election
with the Administrator in the form prescribed by the Administrator. There is no
limit on the number of elections or revocations a Participant or his Beneficiary
may make prior to his Benefit Payment Date.

16.5 Automatic Annuity Requirements

If a Participant elects to receive distribution through the purchase of an
annuity contract that provides for payment over his life (or his Account
includes assets transferred directly from a plan subject to Code Section 417),
distribution shall be made to such Participant through the purchase of an
annuity contract that provides for payment in one of the following “automatic
annuity forms”, unless the Participant elects a different type of annuity.

 

66



--------------------------------------------------------------------------------

  (a) The “automatic annuity form” for a Participant who has a Spouse on his
Benefit Payment Date is the 50 percent Qualified Joint and Survivor Annuity.

 

  (b) The “automatic annuity form” for a Participant who does not have a Spouse
on his Benefit Payment Date is the Single Life Annuity.

A Participant’s election of an annuity other than the “automatic annuity form”
shall not be effective unless it is a “qualified election”; provided, however,
that spousal consent shall not be required if the form of payment elected by the
Participant is a Qualified Joint and Survivor Annuity. A Participant who has
elected to receive distribution through the purchase of an annuity contract that
provides for payment over his life (or whose Account includes assets transferred
directly from a plan subject to Code Section 417) may only change his election
of a form of payment pursuant to a “qualified election”; provided, however, that
spousal consent shall not be required if the form of payment elected by the
Participant is a Qualified Joint and Survivor Annuity.

16.6 Qualified Preretirement Survivor Annuity Requirements

If a Participant who elects to receive distribution through the purchase of an
annuity contract that provides for payment over his life (or whose Account
includes assets transferred directly from a plan subject to Code Section 417)
has a Spouse dies before his Benefit Payment Date, his Spouse shall receive
distribution of the value of the Participant’s vested interest in his Account
through the purchase of an annuity contract that provides for payment over the
life of the Participant’s Spouse. A Participant’s Spouse may elect to receive
distribution under any one of the other forms of payment available under this
Article instead of in the Qualified Preretirement Survivor Annuity form. A
Participant who who has elected to receive distribution through the purchase of
an annuity contract that provides for payment over his life (or whose Account
includes assets transferred directly from a plan subject to Code Section 417)
has a Spouse may only designate a non-Spouse Beneficiary to receive distribution
of his Account pursuant to a “qualified election”.

16.7 Direct Rollover

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in a form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.

 

67



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “qualified distributee” may not eject a direct
rollover with respect to an “eligible rollover distribution” if the total value
of the “eligible rollover distributions” expected to be made to the “qualified
distributee” for the year is less than $200 or with respect to a portion of an
“eligible rollover distribution” if the value of such portion is less than $500.

For purposes of this Section, the following terms have the following meanings:

 

  (a) An “eligible retirement plan” means any of the following: (i) an
individual retirement account described in Code Section 408(a), (ii) an
individual retirement annuity described in Code Section 408(b), (iii) an annuity
plan described in Code Section 403(a) that accepts rollovers, (iv) a qualified
trust described in Code Section 401 (a) that accepts rollovers, (v) an annuity
contract described in Code Section 403(b), and (vi) an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from the Plan; provided, however, that the portion of a Participant’s “eligible
rollover distribution” that consists of his After-Tax Contributions may only be
transferred to an individual retirement account or annuity described in Code
Section 408(a) or (b) or to a qualified defined contribution plan described in
Code Section 401(a) or 403(a) that agrees to separately account for such
contributions, including separate accounting for the portion of such “eligible
rollover distribution” that is includible in income and the portion that is not
includible in income.

 

  (b) An “eligible rollover distribution” means any distribution of all or any
portion of the balance of a Participant’s Account; provided, however, that an
eligible rollover distribution does not include the following:

 

  (i) any distribution to the extent such distribution is required under Code
Section 401(a)(9).

 

  (ii) any distribution that is one of a series of substantially equal periodic
payment made not less frequently than annually for the life or life expectancy
of the “qualified distributee” or the joint lives or life expectancies of the
“qualified distributee” and the “qualified distributee’s” designated
beneficiary, or for a specified period of ten years or more.

 

  (iii) any hardship withdrawal made in accordance with the provisions of
Article XIII.

 

  (c) A “qualified distributee” means a Participant, his surviving Spouse, or
his Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 4l4(p).

 

68



--------------------------------------------------------------------------------

16.8 Notice Regarding Forms of Payment

The Administrator shall provide each Participant with a written explanation of
his right to defer distribution until his Normal Retirement Date, or such later
date as may be provided in the Plan, his right to make a direct rollover, and
the forms of payment available under the Plan, including a written explanation
of (i) the terms and conditions of the “automatic annuity form” applicable if
the Participant elects to receive distribution through the purchase of an
annuity that provides for payment over his life (or if his Account includes
assets transferred directly from a plan subject to Code Section 417), (ii) the
Participant’s right to choose a form of payment other than the “automatic
annuity form” or to revoke such choice, and (iii) the rights of the
Participant’s Spouse. The Administrator shall provide such explanation within
the 60-day period ending 30 days before the Participant’s Benefit Payment Date.
Notwithstanding the foregoing, distribution of the Participant’s. Account may
commence fewer than 30 days after such explanation is provided to the
Participant if (i) the Administrator clearly informs the Participant of his
right to consider his election of whether or not to make a direct rollover or to
receive a distribution prior to his Normal Retirement Date and his election of a
form of payment for a period of at least 30 days following his receipt of the
explanation, (ii) the Participant, after receiving the explanation,
affirmatively elects an early distribution with his Spouse’s written consent, if
necessary, and, if the Participant has elected distribution through the purchase
of an annuity contract that provides for payment over his life (or his Account
includes assets transferred directly from a plan subject to Code Section 417),
(iii) the Participant may revoke his election at any time prior to the later of
his Benefit Payment Date or the expiration of the seven-day period beginning the
day after the date the explanation is provided to him, and (iv) distribution
does not commence to the Participant before such revocation period ends.

In addition, the Administrator shall provide a Participant who has elected
distribution through the purchase of an annuity that provides for payment over
his life (or whose Account includes assets transferred directly from a plan
subject to Code Section 417) with a written explanation of (i) the terms and
conditions of the Qualified Preretirement Survivor Annuity, (ii) the
Participant’s right to designate a non-Spouse Beneficiary to receive
distribution of bis Account otherwise payable as a Qualified Preretirement
Survivor Annuity or to revoke such designation, and (iii) the rights of the
Participant’s Spouse. The Administrator shall provide such explanation within
one of the following periods, whichever ends last:

 

  (a) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

 

  (b) the period beginning 12 calendar months before the date an individual
becomes a Participant and ending 12 calendar months after such date; or

 

69



--------------------------------------------------------------------------------

  (c) provided the Participant’s Account does not include assets transferred
directly from a plan subject to Code Section 417, the period beginning 12
calendar months before the date the Participant elects to receive distribution
through the purchase of an annuity contract that provides for payment over his
life and ending 12 calendar months after such date;

provided, however, that in the case of a Participant who separates from service
prior to attaining age 35, the explanation shall be provided to such Participant
within the period beginning 12 calendar months before the Participant’s
separation from service and ending 12 calendar months after his separation from
service.

16.9 Reemployment

If a Participant is reemployed by an Employer or a Related Company prior to
receiving distribution of the entire balance of his vested interest in his
Account, his prior election of a form of payment hereunder shall become
ineffective. Notwithstanding the foregoing, if a Participant had elected to
receive distribution through the purchase of an annuity contract that provides
for payment over his life, the automatic annuity and Qualified Preretirement
Survivor Annuity requirements described in this Article shall continue to apply
to his entire Account.

 

70



--------------------------------------------------------------------------------

ARTICLE XVII

BENEFICIARIES

17.1 Designation of Beneficiary

The Beneficiary of a Participant who does not have a Spouse shall be the person
or persons designated by such Participant in accordance with rules prescribed by
the Administrator. The Beneficiary of a Participant who has a Spouse shall be
his Spouse, unless the Participant designates a person or persons other than his
Spouse as Beneficiary with the written consent of his Spouse. For purposes of
this Section, a Participant shall be treated as not having a Spouse and such
Spouse’s consent shall not be required if the Participant does not have a Spouse
on his Benefit Payment Date. A Participant’s designation of a Beneficiary shall
be subject to the Qualified Preretirement Survivor Annuity provisions of Article
XVI.

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
Spouse, then the Beneficiary under the Plan shall be the deceased Participant’s
surviving children in equal shares or, if there are no surviving children, the
Participant’s estate. If a Beneficiary dies after becoming entitled to receive a
distribution under the Plan but before distribution is made to him in full, and
if the Participant has not designated another Beneficiary to receive the balance
of the distribution in that event, the estate of the deceased Beneficiary shall
be the Beneficiary as to the balance of the distribution.

17.2 Spousal Consent Requirements

Any written consent given by a Participant’s Spouse pursuant to this Article
must acknowledge the effect of the action taken and must be witnessed by a Plan
representative or a notary public. In addition, the Spouse’s written consent
must either (i) specify any non-Spouse Beneficiary designated by the Participant
and that such Beneficiary may not be changed without the Spouse’s written
consent or (ii) acknowledge that the Spouse has the right to limit consent to a
specific Beneficiary, but permit the Participant to change the designated
Beneficiary without the Spouse’s further consent. A Participant’s Spouse will be
deemed to have given written consent to the Participant’s designation of
Beneficiary if the Participant establishes to the satisfaction of a Plan
representative that such consent cannot be obtained because the Spouse cannot be
located or because of other circumstances set forth in Section 40l(a)(l1) of the
Code and regulations issued thereunder. Any written consent given or deemed to
have been given by a Participant’s Spouse hereunder shall be valid only with
respect to the Spouse who signs the consent.

 

71



--------------------------------------------------------------------------------

17.3 Revocation of Beneficiary Designation Upon Divorce

Notwithstanding any other provision of this Article XVII to the contrary, if a
Participant designates his or her Spouse as Beneficiary under the Plan, such
designation shall automatically become null and void as of the date of any final
divorce or similar decree or order unless either (i) the Participant
re-designates such former Spouse as his or her Beneficiary after the date of the
final decree or order or (ii) such former Spouse is designated as the
Participant’s Beneficiary under a qualified domestic relations order; provided,
however, that such former Spouse shall be the Participant’s Beneficiary under
this clause (ii) only to the extent required in accordance with the qualified
domestic relations order.

 

72



--------------------------------------------------------------------------------

ARTICLE XVIII

ADMINISTRATION

18.1 Authority of the Sponsor

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

 

  (a) allocate any of the powers, authority, or responsibilities for the
operation and administration of the Plan (other than trustee responsibilities as
defined in ERISA Section 405(c)(3)) among named fiduciaries; and

 

  (b) designate a person or persons other than a named fiduciary to carry out
any of such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

18.2 Discretionary Authority

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, making
factual determinations, and resolving disputes, the Sponsor (or any individual
to whom authority has been delegated in accordance with Section 18.1) shall have
absolute discretionary authority. The decision of the Sponsor (or any individual
to whom authority has been delegated in accordance with Section 18.1) shall be
final and binding on all persons and entitled to the maximum deference allowed
by law.

18.3 Action of the Sponsor

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a

 

73



--------------------------------------------------------------------------------

meeting, or in writing without a meeting, or by the employee or employees of the
Sponsor designated by the board of directors to carry out such acts on behalf of
the Sponsor. All notices, advice, directions, certifications, approvals, and
instructions required or authorized to be given by the Sponsor under the Plan
shall be in writing and signed by either (i) a majority of the members of the
Sponsor’s board of directors or by such member or members as may be designated
by an instrument in writing, signed by all the members thereof, as having
authority to execute such documents on its behalf, or (ii) the employee or
employees authorized to act for the Sponsor in accordance with the provisions of
this Section.

18.4 Claims Review Procedure

Except to the extent that the provisions of any collective bargaining agreement
provide another method of resolving claims for benefits under the Plan, the
provisions of this Section shall control whenever a claim for benefits under the
Plan filed by any person (referred to in this Section as the “Claimant”) is
denied. The provisions of this Section shall also control whenever a Claimant
seeks a remedy under any provision of ER1SA or other applicable law in
connection with any error regarding his Account (including a failure or error in
implementing investment directions) and such claim is denied.

Whenever a claim under the Plan is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant’s claim, a description of the review procedures and in
the event of an adverse review decision, a statement describing any voluntary
review procedures and the Claimant’s right to obtain copies of such procedures,
and (vi) a statement that there is no further administrative review following
the initial review, and that the Claimant has a right to bring a civil action
under ERISA Section 502(a) if the Sponsor’s decision on review is adverse to the
Claimant. The notice shall also include a statement advising the Claimant that,
within 60 days of the date on which he receives such notice, he may obtain
review of such decision in accordance with the procedures hereinafter set forth.
Within such 60-day period, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Sponsor a written
request therefor, which request shall contain the following information:

 

  (a) the date on which the Claimant’s request was filed with the Sponsor;
provided, however, that the date on which the Claimant’s request for review was
in fact filed

 

74



--------------------------------------------------------------------------------

  with the Sponsor shall control in the event that the date of the actual filing
is later than the date stated by the Claimant pursuant to this paragraph;

 

  (b) the specific portions of the denial of his claim which the Claimant
requests the Sponsor to review;

 

  (c) a statement by the Claimant setting forth the basis upon which he believes
the Sponsor should reverse the previous denial of his claim for benefits and
accept his claim as made; and

 

  (d) any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.

Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant’s claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.

18.5 Special Rules Applicable to Claims Related to Investment Errors

Any person alleging that there has been a failure or error in implementing
investment directions with respect to a Participant’s Account must file a claim
with the Administrator on or before the earlier of (a) 60 days from the mailing
of a trade confirmation, account statement, or any other document, from which
the error can be discovered, or (b) one year from the date of the transaction
related to the error. Any claim filed outside of such period shall be limited to
the benefit that would have been determined if the claim were timely filed, and
therefore any adjustments shall be calculated for such period only.

18.6 Exhaustion of Remedies

No civil action for benefits under the Plan shall be brought unless and until
the aggrieved person has (a) submitted a timely claim for benefits in accordance
with this Article, (b) been notified by the Administrator that the claim has
been denied, (c) filed a written request for a review of the claim in accordance
with the preceding Section, (d) been notified in writing of an adverse benefit
determination on review, and (e) filed the civil action within 1 years of the
date he receives a final adverse determination of his claim on review.

 

75



--------------------------------------------------------------------------------

18.7 Qualified Domestic Relations Orders

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.

18.8 Indemnification

In addition to whatever rights of indemnification the Trustee or the members of
the Sponsor’s board of directors or any employee or employees of the Sponsor to
whom any power, authority, or responsibility is delegated pursuant to
Section 18.3, may be entitled under the articles of incorporation or regulations
of the Sponsor, under any provision of law, or under any other agreement, the
Sponsor shall satisfy any liability actually and reasonably incurred by any such
person or persons, including expenses, attorneys’ fees, judgments, fines, and
amounts paid in settlement (other than amounts paid in settlement not approved
by the Sponsor), in connection with any threatened, pending or completed action,
suit, or proceeding which is related to the exercising or failure to exercise by
such person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.

18.9 Prudent Man Standard of Care

The Trustee, the Sponsor and any other fiduciary under the Plan shall discharge
his duties under the Plan solely in the interests of Participants and
Beneficiaries and, in accordance with the requirements of ER1SA
Section 404(a)(l)(B), with the care, skill, prudence, and diligence under the
prevailing circumstances that a prudent man acting in a like capacity and
familiar with such matters would use in conducting an enterprise of like
character with like aims.

18.10 Actions Binding

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

 

76



--------------------------------------------------------------------------------

ARTICLE XIX

AMENDMENT AND TERMINATION

19.1 Amendment by Plan Sponsor

Subject to the provisions of Section 19.3, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

19.2 Amendment by Volume Submitter Practitioner

In the event that there is a change in the law applicable to the Plan, as
reflected in the Code, regulations issued thereunder, revenue rulings, or other
statements published by the Internal Revenue Service, the “volume submitter
practitioner” may amend the Plan to comply with such changes on behalf of the
Sponsors who have adopted its “specimen plan” prior to the date that its
“specimen plan” is amended to comply with such change. In addition, the “volume
submitter practitioner” may amend the Plan to correct its prior approved
“specimen plan.” No amendment by the “volume submitter practitioner” shall be
effective prior to February 17, 2005.

The “volume submitter practitioner” shall maintain, or have maintained on its
behalf, a record of the Sponsors adopting its “specimen plan.” The “volume
submitter practitioner” shall make reasonable and diligent efforts to ensure
that a copy of any amendment adopted hereunder is provided to each Sponsor at
the Sponsor’s last known address, as shown in the record maintained in
accordance with the preceding sentence. Where necessary, the “volume submitter
practitioner” shall make reasonable and diligent efforts to ensure that each
Sponsor adopts new documents when necessary.

An amendment made by the “volume submitter practitioner” in accordance with the
provisions of this Section may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if, in published guidance, the
Internal Revenue Service either permits or requires such an amendment to be made
to enable the Plan and Trust to satisfy the applicable requirements of the Code
and all requirements for the retroactive amendment are satisfied.

The “volume submitter practitioner” may not amend a Plan on behalf of its
Sponsor if either (a) the Plan modifies the “specimen plan” to incorporate a
type of plan that is not permitted under the volume submitter program, as
described in applicable Revenue Procedures or other statements of the Internal
Revenue Service, or (b) the Internal Revenue Service has advised the Sponsor
that the Plan modifies the “specimen plan” in such a manner or to such an extent
that the Plan must be treated as an individually-designed plan and will not
receive the extended 6-year remedial amendment cycle applicable to volume
submitter plans.

 

77



--------------------------------------------------------------------------------

For purposes of this Section, the following terms have the following meanings:

 

  (a) The “specimen plan” means the plan with respect to which the Internal
Revenue Service has issued an advisory letter to the “volume submitter
practitioner.”

 

  (b) The “volume submitter practitioner” means Thompson Hine, LLP d/b/a Plan
Document Systems.

19.3 Limitation on Amendment

Except as otherwise required by law, no amendment shall be made to the Plan that
decreases the accrued benefit of any Participant or Beneficiary, except that
nothing contained herein shall restrict the right to amend the provisions of the
Plan relating to the administration of the Plan and Trust. Moreover, no such
amendment shall be made hereunder which shall permit any part of the Trust to
revert to an Employer or any Related Company or be used or be diverted to
purposes other than the exclusive benefit of Participants and Beneficiaries. The
Sponsor shall make no retroactive amendment to the Plan unless such amendment
satisfies the requirements of Code Section 401(b) and/or Treasury Regulations
Section 1.401(a)(4)-1l(g), as applicable.

19.4 Termination

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

 

  (a) As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan. The termination
date shall become a Valuation Date for purposes of Article XI. In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

 

  (b) All Accounts shall then be disposed of to or for the benefit of each
Participant or Beneficiary in accordance with the provisions of Article XV as if
the termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a Related Company establishes or
maintains another defined contribution plan (other than an employee stock
ownership plan as

 

78



--------------------------------------------------------------------------------

  defined in Code Section 4975(e)(7)), the Participant’s written consent to the
commencement of distribution shall not be required regardless of the value of
the vested portions of his Account.

 

  (c) Notwithstanding the provisions of paragraph (b) of this Section, no
distribution shall be made to a Participant of any portion of the balance of his
401(k) Contributions Sub-Account on account of Plan termination (other than a
distribution made in accordance with Article XIII or required in accordance with
Code Section 401(a)(9)) unless (i) neither his Employer nor a Related Company
establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, a
simplified employee pension as defined in Code Section 408(k), a SIMPLE IRA plan
as defined in Code Section 408(p), a plan or contract that meets the
requirements of Code Section 403(b), or a plan that is described in Code
Section 457(b) or (f)) either at the time the Plan is terminated or at any time
during the period ending 12 months after distribution of all assets from the
Plan; provided, however, that this provision shall not apply if fewer than 2% of
the Eligible Employees under the Plan were eligible to participate at any time
in such other defined contribution plan during the 24 month period beginning 12
months before the Plan termination, and (ii) the distribution the Participant
receives is a “lump sum distribution” as defined in Code Section 402(e)(4),
without regard to clauses (I), (II), (III), and (IV) of sub paragraph (D)(i)
thereof.

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

19.5 Inability to Locate Payee on Plan Termination

If distribution of a Participant’s Account is to be made to the Participant, his
Beneficiary, or an alternate payee under a qualified domestic relations order (a
“payee”) on account of the termination of the Plan, and such payee does not
present himself to the Administrator within a reasonable period after the
Administrator mails written notice of his eligibility to receive a distribution
hereunder to his last known address and makes such other diligent effort to
locate the person as the Administrator determines, distribution of such Account
shall be made at the direction of the Administrator through a direct rollover to
an individual retirement plan established on behalf of the payee with a provider
selected by the Administrator, purchase of an annuity contract on behalf of the
payee, or transfer to another “eligible retirement plan”, as defined in the
Section of Article XVI entitled “Direct Rollovers”.

 

79



--------------------------------------------------------------------------------

19.6 Reorganization

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer.

19.7 Withdrawal of an Employer

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.6 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred with respect to its
Employees. In the event that the withdrawing Employer determines a partial
termination has occurred, the action specified in Section 19.4 shall be taken as
of the withdrawal date, as on a termination of the Plan, but with respect only
to Participants who are employed solely by the withdrawing Employer, and who,
upon such withdrawal, are neither transferred to nor continued in employment
with any other Employer or a Related Company. The interest of any Participant
employed by the withdrawing Employer who is transferred to or continues in
employment with any other Employer or a Related Company, and the interest of any
Participant employed solely by an Employer or a Related Company other than the
withdrawing Employer, shall remain unaffected by such withdrawal; no adjustment
to his Accounts shall be made by reason of the withdrawal; and he shall continue
as a Participant hereunder subject to the remaining provisions of the Plan.

 

80



--------------------------------------------------------------------------------

ARTICLE XX

ADOPTION BY OTHER ENTITIES

20.1 Adoption by Related Companies

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption.

20.2 Effective Plan Provisions

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

 

81



--------------------------------------------------------------------------------

ARTICLE XXI

MISCELLANEOUS PROVISIONS

21.1 No Commitment as to Employment

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

21.2 Benefits

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

21.3 No Guarantees

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

21.4 Expenses

The expenses of operation and administration of the Plan, including the expenses
of the Administrator and fees of the Trustee, shall be paid from the Trust,
unless the Sponsor elects to make payment. To the extent paid from the Trust,
administrative expenses shall be allocated among Participants’ Accounts.

Notwithstanding the foregoing, the costs incident to the management of the
assets of an Investment Fund or to the purchase or sale of securities held in an
Investment fund shall be allocable to Accounts invested in such Investment Fund
and administrative expenses that are incurred directly with respect to an
individual Participant’s Account will be allocated to that Account.

21.5 Precedent

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

 

82



--------------------------------------------------------------------------------

21.6 Duty to Furnish Information

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

21.7 Merger, Consolidation, or Transfer of Plan Assets

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

21.8 Condition on Employer Contributions

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401 (a), the exempt
status of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.9, however, in no event shall any portion of the property
of the Trust ever revert to or otherwise inure to the benefit of an Employer or
any Related Company.

21.9 Return of Contributions to an Employer

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

  (a) is made under a mistake of fact, or

 

  (b) is disallowed as a deduction under Code Section 404,

such contribution, reduced for any losses experienced by the Trust Fund, may be
returned to the Employer within one year after the payment of the contribution
or the disallowance of the deduction to the extent disallowed, whichever is
applicable. In the event the Plan does not initially qualify under Code
Section 401(a), any contribution of an Employer made hereunder may be returned
to the Employer within one year of the date of denial of the initial
qualification of the Plan, but only if an application for determination was made
within the period of time prescribed under ERISA Section 403(c)(2)(B).

 

83



--------------------------------------------------------------------------------

21.10 Validity of Plan

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the Trustee has its principal place of business or, if the Trustee is an
individual or group of individuals, the state or commonwealth in which the
Sponsor has its principal place of business, except as preempted by applicable
Federal law. The invalidity or illegality of any provision of the Plan shall not
affect the legality or validity of any other part thereof.

21.11 Trust Agreement

The Trust Agreement and the Trust maintained thereunder, shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

21.12 Parties Bound

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

21.13 Application of Certain Plan Provisions

For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall he treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan. A Participant’s Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.

21.14 Merged Plans

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting

 

84



--------------------------------------------------------------------------------

Service are credited under the Plan. Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

21.15 Transferred Funds

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

21.16 Veterans Reemployment Rights

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). Any contributions required to
be made in accordance with this Section shall be contributed to the Plan within
the time period prescribed under applicable regulations or other guidance. Any
Matching Contributions required to be made because of 401(k) Contributions or
After-Tax Contributions made by a Participant in accordance with the provisions
of Code Section 414(u), shall be contributed to the Plan as soon as
administratively practicable after the date on which the Participant’s
contributions are paid to the Plan. The Administrator shall notify the Trustee
of any Participant with respect to whom additional contributions are made
because of qualified military service. Additional contributions made in
accordance with the provisions of this Section that are treated as 401(k)
Contributions shall not be included in applying the limitations on 401(k)
Contributions described in Article VII. Additional contributions made in
accordance with the provisions of this Section that are treated as After-Tax
Contributions shall not be included in applying the limitations on After-Tax
Contributions described in Article VII. In addition, any Matching Contributions
required to be made because of 401(k) Contributions or After-Tax Contributions
made by a Participant in accordance with the provisions of Code Section 414(u),
shall not be included in applying the limitations on Matching Contributions
described in Article VII.

21.17 Delivery of Cash Amounts

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

21.18 Written Communications

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required

 

85



--------------------------------------------------------------------------------

under the terms of the Plan to be made in writing may be provided in any other
medium (electronic, telephonic, or otherwise) that is acceptable to the
Administrator and permitted under applicable law.

21.19 Trust to Trust Transfer

Any Employee, including an Employee who has not yet satisfied any age and/or
service requirements to become an Eligible Employee under the Plan, may, with
the approval of the Administrator, have Transfer Contributions made to the Plan
on his behalf by causing assets to be directly transferred by the trustee of
another qualified retirement plan to the Trustee of the Plan.

Amounts contributed to the Plan through a direct rollover shall not constitute
Transfer Contributions.

Transfer Contributions made on behalf of an Employee shall be deposited in the
Trust and credited to a Transfer Contributions Sub-Account established in the
Employee’s name. Such Sub-Account shall share in the allocation of earnings,
losses, and expenses of the Trust Fund(s) in which it is invested; but shall not
share in allocations of Employer Contributions.

In the event a Transfer Contribution is made on behalf of an Employee who has
not yet satisfied the requirements to become an Eligible Employee under the
Plan, such Transfer Contributions Sub-Account shall represent the Employee’s
sole interest in the Plan until he becomes an Eligible Employee.

21.20 Plan Correction Procedures

The Employer shall take such action as it deems necessary to correct any Plan
failure, including, but not limited to, operational failures, documentation
failures (such as a failure to timely amend), failures affecting Plan
qualification, etc. Subject to the requirements of the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2006-27, or any superseding
guidance (“EPCRS”), the Employer may adopt any correction method that it deems
appropriate under the circumstances. In addition to any correction method
specified in the Plan, the Employer may, where appropriate, make correction in
accordance with EPCRS, including the making of a Qualified Nonelective
Contribution permitted under EPCRS, but not otherwise provided under the Plan.

In the event of a fiduciary breach or a prohibited transaction, correction shall
be made in accordance with the requirements of ERISA and the Code.

 

86



--------------------------------------------------------------------------------

ARTICLE XXII

TOP-HEAVY PROVISIONS

22.1 Definitions

For purposes of this Article, the following terms shall have the following
meanings:

The “compensation” of an employee means his “415 compensation” as defined in
Section 7.1.

The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

A “key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the “determination
date” was an officer of an Employer or a Related Company having annual
“compensation” greater than $130,000 (as adjusted under Section 416(i)(l) of the
Code for Plan Years beginning after December 31, 2002), a 5% owner of an
Employer or a Related Company, or a 1% owner of an Employer or a Related Company
having annual “compensation” of more than $150,000.

A “non-key employee” means any Employee who is not a “key employee”.

A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer or any Related Company, so long as the entire group of plans would
continue to meet the requirements of Code Sections 401(a)(4) and 410.

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates or participated at any time during the Plan Year
containing the “determination date” or any of the 4 preceding Plan Years
(regardless of whether the plan has terminated) and each other plan that enables
a plan in which a “key employee” participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410.

A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.

 

87



--------------------------------------------------------------------------------

A “top heavy plan” with respect to a particular Plan Year means (i) in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), (ii) in the case of a
defined benefit plan, a plan for which, as of the “determination date”, the
present value of the cumulative accrued benefits payable under the plan (within
the meaning of Code Section 416(g) and the regulations and rulings thereunder)
to “key employees” exceeds 60 percent of the present value of the cumulative
accrued benefits under the plan for all employees, with the present value of
accrued benefits for employees (other than “key employees”) to be determined
under the accrual method uniformly used under all plans maintained by an
Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(l)(C) and
including the present value of any part of any accrued benefits distributed
during the
1-year period ending on the “determination date” (5-year period ending on the
“determination date” if distribution is made for any reason other than severance
from employment, death, or disability), and (iii) any plan (including any
simplified employee pension plan) included in a “required aggregation group”
that is a “top heavy group”. For purposes of this paragraph, the accounts and
accrued benefits of any employee who has not performed services for an Employer
or a Related Company during the 1 year period ending on the “determination date”
shall be disregarded. For purposes of this paragraph, the present value of
cumulative accrued benefits under a defined benefit plan for purposes of top
heavy determinations shall be calculated using the actuarial assumptions
otherwise employed under such plan, except that the same actuarial assumptions
shall be used for all plans within a “required” or “permissive aggregation
group”. A Participant’s interest in the Plan attributable to any Rollover
Contributions, except Rollover Contributions made from a plan maintained by an
Employer or a Related Company, shall not be considered in determining whether
the Plan is a “top-heavy plan”. Notwithstanding the foregoing, if a plan is
included in a “required” or “permissive aggregation group” that is not a
“top-heavy group”, such plan shall not be a “top-heavy plan”.

The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

22.2 Applicability

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined. If the Plan is
determined to be a “top-heavy plan” and upon a subsequent “determination date”
is determined no longer to be a “top-heavy

 

88



--------------------------------------------------------------------------------

plan”, the vesting provisions of Article VI shall again become applicable as of
such subsequent “determination date”; provided, however, that if the prior
vesting provisions do again become applicable, any Employee with three or more
years of Vesting Service may elect in accordance with the provisions of Article
VI, to continue to have his vested interest in his Employer Contributions
Sub-Account determined in accordance with the vesting schedule specified in
Section 22.5.

22.3 Minimum Employer Contribution

If the Plan is determined to be a “top heavy plan” for a Plan Year, the Employer
Contributions allocated to the Account of each “non-key employee” who is an
Eligible Employee and who is employed by an Employer or a Related Company on the
last day of such top heavy Plan Year shall be no less than the lesser of
(i) three percent of his “compensation” or (ii) the largest percentage of
“compensation” that is allocated as an Employer Contribution and/or
401(k) Contribution for such Plan Year to the Account of any “key employee”;
except that, in the event the Plan is part of a “required aggregation group”,
and the Plan enables a defined benefit plan included in such group to meet the
requirements of Code Section 40l(a)(4) or 410, the minimum allocation of
Employer Contributions to each such “non-key employee” shall be 3% of the
“compensation” of such “non key employee”. Any minimum allocation to a “non-key
employee” required by this Section shall be made without regard to any social
security contribution made on behalf of the “non-key employee”, his number of
hours of service, his level of “compensation”, or whether he declined to make
elective or mandatory contributions.

Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted for.
Employer Contributions allocated to a Participant’s Account shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election.

22.4 Accelerated Vesting

If the Plan is determined to be a top heavy plan, a Participant’s vested
interest in his Employer Contributions Sub-Account shall be determined no less
rapidly than in accordance with the following vesting schedule:

 

Years of Vesting Service

   Vested Interest  

Less than 1

   0 % 

1, but less than 2

   20 % 

2, but less than 3

   40 % 

 

89



--------------------------------------------------------------------------------

3, but less than 4

   60%

4, but less than 5

   80%

5 or more

   100%

22.5 Exclusion of Collectively-Bargained Employees

Notwithstanding any other provision of this Article, Employees who are covered
by an agreement that the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be entitled to a minimum allocation or accelerated vesting under this Article,
unless otherwise provided in the collective bargaining agreement.

*  *  *

EXECUTED AT [LOGO], [LOGO], this 19th day of April, 2010.

 

CARROLS CORPORATION By:       /S/    GERALD J. DIGENOVA         Title:     Vice
President Human Resources

 

90



--------------------------------------------------------------------------------

3, but less than 4

   60%

4, but less than 5

   80%

5 or more

   100%

22.5 Exclusion of Collectively-Bargained Employees

Notwithstanding any other provision of this Article, Employees who are covered
by an agreement that the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be entitled to a minimum allocation or accelerated vesting under this Article,
unless otherwise provided in the collective bargaining agreement.

*  *  *

EXECUTED AT [LOGO], [LOGO], this 19th day of April, 2010.

 

CARROLS CORPORATION By:       /S/    PAUL R. FLANDERS         Title:     VVP +
Chief Financial Officer

 

90



--------------------------------------------------------------------------------

FINAL 411(a) REGULATIONS COMPLIANCE APPENDIX

TO

CARROLS CORPORATION RETIREMENT SAVINGS PLAN

This Compliance Appendix amends the Plan to comply with final Treasury
Regulations issued under Code Section 411(a) addressing the interaction between
the anti-cutback requirements of Code Section 411(d)(6) and the
nonforfeitability requirements of Code Section 411(a). This Compliance Appendix
is intended as good faith compliance with the requirements of the final
regulations and is to be construed in accordance with the Treasury Regulations
construing Code Section 411(a) and is effective for amendments adopted on or
after August 9, 2006.

Accordingly, Section 6.12 of the Plan is amended in its entirety to provide as
follows:

6.12 Election of Former Vesting Schedule

If there is a change in the vesting schedule because the Plan Sponsor adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Participant’s vested interest in his Employer Contributions Sub-Account, the
following shall apply:

 

  (a) In no event shall a Participant’s vested interest in his Account on the
effective date of the change in vesting schedule be less than his vested
interest in his Account immediately prior to the effective date of the
amendment.

 

  (b) In no event shall a Participant’s vested interest in attributable to his
Account determined as of the later of (i) the effective date of such amendment
or (ii) the date such amendment is adopted, be determined on and after the
effective date of such amendment under a vesting schedule that is more
restrictive than the vesting schedule applicable to such Account immediately
prior to the effective date of such amendment.

 

  (c) Any Participant with 3 or more years of Vesting Service shall have a right
to have his vested interest in his Account (including amounts credited to such
Account following the effective date of such amendment) continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Account under the Plan as amended is not at any time less
than such vested interest determined without regard to the amendment. A
Participant shall exercise his right under this Section by giving written notice
of his exercise thereof to the Administrator within 60 days after the latest of
(i) the date he receives notice of the amendment from the Administrator,
(ii) the effective date of the amendment, or (iii) the date the amendment is
adopted.

 

91



--------------------------------------------------------------------------------

415 COMPLIANCE APPENDIX

TO

CARROLS CORPORATION RETIREMENT SAVINGS PLAN

This Appendix amends the Plan to comply with final regulations released on
April 4, 2007 under Code Section 401(k) (“401(k) regulations revisions”) and
Code Section 415 (“final 415 regulations”). This Appendix is intended as good
faith compliance with the requirements of the 401 (k) regulations revisions and
final 415 regulations. To the extent the provisions of the Plan are inconsistent
with the provisions of this Appendix, the provisions of this Appendix shall be
controlling.

 

 

1. THE APPENDIX HAS BEEN CUSTOMIZED TO ELIMINATE REFERENCE TO HOW POST-
SEVERANCE PAYMENTS ARE HANDLED UNDER THE DEFINITION OF COMPENSATION USED TO
DETERMINE CONTRIBUTIONS.

2. EFFECTIVE BEGINNING THE FIRST DAY OF THE FIRST LIMITATION YEAR BEGINNING ON
OR AFTER JULY 1, 2007, THE FOLLOWING REPLACES AND SUPERSEDES THE DEFINITION OF
“ANNUAL ADDITION” IN SECTION 7.1.

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts credited to the Participant’s account(s)
for the “limitation year”:

 

  (a) all employer contributions credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company, including “elective contributions” (other than
“elective contributions” to an eligible deferred compensation plan under Code
Section 457) and amounts attributable to forfeitures applied to reduce the
employer’s contribution obligation, but excluding “catch-up contributions”;

 

  (b) all “employee contributions” credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company or any qualified defined benefit plan maintained
by an Employer or a Related Company if either separate accounts are maintained
under the defined benefit plan with respect to such employee contributions or
such contributions are mandatory employee contributions within the meaning of
Code Section 41 l(c)(2)(C) (without regard to whether the plan is subject to the
provisions of Code Section 411);

 

92



--------------------------------------------------------------------------------

  (c) all forfeitures credited to the Participant’s account for the “limitation
year” under any qualified defined contribution plan maintained by the Employer
or a Related Company;

 

  (d) all amounts credited for the “limitation year” to an individual medical
benefit account, as described in Code Section 415(1)(2), established for the
Participant as part of a pension or annuity plan maintained by the Employer or a
Related Company;

 

  (e) if the Participant is a key employee, as defined in Code
Section 419A(d)(3), all amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after that date, that are
attributable to post-retirement medical benefits credited for the “limitation
year” to the Participant’s separate account under a welfare benefit fund, as
defined in Code Section 419(e), maintained by the Employer or a Related Company;
and

 

  (f) all amounts credited to the Participant for the “limitation year” under a
simplified employee pension.

Notwithstanding the foregoing, any restorative payment made to a plan by an
Employer or a Related Company to make up for losses to the plan resulting from
the action or non-action of a fiduciary for which there is a reasonable risk of
liability for a breach of fiduciary duty under ERISA or other applicable federal
or state law shall not be treated as an annual addition provided that similarly
situated participants are treated similarly with respect to the restorative
payment.

Except as otherwise specifically provided below, an amount will be treated as
credited to a Participant’s account for a “limitation year” if such amount is
both (1) allocated to the Participant’s account as of a date within such
“limitation year” (provided that if allocation of an amount is contingent upon
the satisfaction of a future condition, such amount shall not be treated as
allocated for purposes of determining “annual additions” for a “limitation year”
until the date all such conditions are satisfied) and (2) actually contributed
to the account within the applicable period described herein. If contributions
are made after the end of the applicable period, they shall be treated as
credited to the Participant’s account for the “limitation year” in which they
are made. The applicable period for making “employee contributions” is within 30
days of the close of the “limitation year.” The applicable period for making
employer contributions is: (i) for contributions by a taxable entity, within 30
days of the close of the period described in Code Section 404(a)(6), as
applicable to the entity’s taxable year with or within which the “limitation
year” ends; or (ii) for contributions by a non-taxable entity (including a
governmental employer) within 15 days of the last day of the 10th calendar month
following the end of the calendar year or fiscal year (as applicable, based on
how the entity maintains its books) with or within which the “limitation year”
ends.

 

93



--------------------------------------------------------------------------------

Forfeitures re-allocated to a Participant’s account are treated as credited to
the Participant’s account for the “limitation year” in which they are allocated
to such account. Corrective contributions and contributions required by reason
of qualified military service (as defined in Code Section 414(u)) are treated as
“annual additions” for the “limitation year” to which they relate, rather than
the “limitation year” in which they are made.

3. EFFECTIVE BEGINNING THE FIRST DAY OF THE FIRST LIMITATION YEAR BEGINNING ON
OR AFTER JULY 1, 2007, THE DEFINITION OF “415 COMPENSATION” IN SECTION 7.1 OF
THE PLAN IS AMENDED BY THE ADDITION OF THE FOLLOWING PROVISIONS AT THE END OF
SUCH DEFINITION.

Notwithstanding any other provision of the Plan to the contrary, effective for
“limitation years” beginning on and after July 1, 2007, if a Participant has a
severance from employment (as defined in Treasury Regulations
Section 1.415(a)-l(f)(5)) with the Employer and all Related Companies, “415
compensation” does not include amounts received by the Participant following
such severance from employment except amounts paid before the later of (a) the
close of the “limitation year” in which the Participant’s severance from
employment occurs or (b) within 2 1/2 months of such severance if such amounts:

 

  •  

would otherwise have been paid to the Participant in the course of his
employment, are regular compensation for services during the Participant’s
regular working hours, compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential pay), commissions,
bonuses, or other similar compensation, and would have been included in the
Participant’s “415 compensation” if he had continued in employment.

 

  •  

are payments for accrued bona fide sick, vacation or other leave, but only if
the Participant would have been able to use such leave if his employment had
continued and such amounts would have been includable in “415 compensation” if
his employment had continued.

 

  •  

are received by the Participant pursuant to a non-qualified, unfunded deferred
compensation plan, but only if the Participant would have received such payments
at the same time if he had continued in employment and only to the extent the
payments are includable in the Participant’s gross income.

For purposes of this subsection, a Participant will not be considered to have
incurred a severance from employment if his new employer continues to maintain
the plan with respect to such Participant.

To be included in a Participant’s “415 compensation” for a particular
“limitation year”, an amount must have been received by the Participant (or
would have been received, but for

 

94



--------------------------------------------------------------------------------

the Participant’s election under Code Section 125, 132(f)(4), 401(k),
402(h)(1)(B), 403(b), 408(p)(2)(A)(i), or 457) within such “limitation year”.

4. THE DEFINITION OF “TEST COMPENSATION” IN SECTION 7.1 OF THE PLAN IS INTENDED
TO BE THE SAME AS THE DEFINITION OF COMPENSATION USED UNDER THE PLAN TO
DETERMINE 401(K) CONTRIBUTIONS, PROVIDED SUCH DEFINITION SATISFIES THE
REQUIREMENTS OF CODE SECTION 414(S). NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATOR MAY ELECT TO SUBSTITUTE A DIFFERENT DEFINITION OF COMPENSATION
THAT SATISFIES THE REQUIREMENTS OF CODE SECTION 414(S).

5. EFFECTIVE BEGINNING THE FIRST DAY OF THE FIRST LIMITATION YEAR BEGINNING ON
OR AFTER JULY 1, 2007, THE FOLLOWING REPLACES AND SUPERSEDES THE SECTION IN
ARTICLE VII OF THE PLAN ENTITLED “CODE SECTION 415 LIMITATIONS ON CREDITING OF
CONTRIBUTIONS AND FORFEITURES.”

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(l)(A), adjusted as provided in Code Section 415(d) (e.g., $46,000
for the “limitation year” beginning in 2008) or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro-rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution to an individual
medical account, as defined in Code Section 415(1), or to a post-retirement
medical benefits account maintained for a key employee which is treated as an
“annual addition” under Code Section 419A(d)(2). A Participant’s 401(k)
Contributions may be re-characterized as Catch-Up 401(k) Contributions and
excluded from the Participant’s “annual additions” for the “limitation year” to
satisfy the preceding limitation.

If the Employer or a Related Company participates in a multiemployer plan, in
determining whether the “annual additions” made on behalf of a Participant to
the Plan, when aggregated with “annual additions” made on the Participant’s
behalf under the multiemployer plan satisfy the above limitation, only “annual
additions” made by the Employer (or a Related Company) to the multiemployer plan
shall be aggregated with the “annual additions” under the Plan and “415
compensation” shall include only compensation paid to the Participant by the
Employer (or a Related Company).

If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after July 1, 2007, nevertheless exceeds the amount that
may be applied for his benefit under the limitations described in clauses
(i) and (ii) above, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.

6. EFFECTIVE BEGINNING THE FIRST DAY OF THE FIRST LIMITATION YEAR BEGINNING ON
OR

 

95



--------------------------------------------------------------------------------

AFTER JULY 1, 2007, THE FOLLOWING REPLACES AND SUPERSEDES THE SECTION IN ARTICLE
VII OF THE PLAN ENTITLED “APPLICATION OF CODE SECTION 415 LIMITATIONS WHERE
PARTICIPANT IS COVERED UNDER OTHER QUALIFIED DEFINED CONTRIBUTION PLAN.”

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” to be made under the
Plan for the “limitation year” when combined with the “annual addition” to be
made under such other qualified defined contribution plan(s) would otherwise
exceed the amount that may be applied for the Participant’s benefit under the
limitation contained in the preceding Section, the “annual additions” last
scheduled for allocation under the Plan and such other plan(s) shall be reduced
to the extent necessary so that the limitation in the preceding Section is
satisfied. If “annual additions” are scheduled to be allocated as of the same
date, any excess shall be allocated pro rata among the defined contribution
plans.

If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after July 1, 2007, when combined with the “annual
addition” made under any other qualified defined contribution plan maintained by
an Employer or a Related Company nevertheless exceeds the amount that may be
applied for the Participant’s benefit under the limitation contained in the
preceding Section, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.

 

96